Exhibit 10.10

 

NUMBER:5451

 

KARDEX:86482

 

 

 

DRAFT: 5219

 

 

 

LICENSE AGREEMENT FOR HYDROCARBON EXPLORATION AND DEVELOPMENT IN BLOCK XXIII

 

BETWEEN

 

PERUPETRO S.A.

 

AND

 

BPZ EXPLORACION & PRODUCCION S.R.L.

 

WITH PARTICIPATION OF

 

BPZ ENERGY INC.

 

AND

 

THE CENTRAL RESERVE BANK OF PERU

 

IN THE CITY OF LIMA, ON THE TWENTY FIRST DAY OF NOVEMBER OF TWO THOUSAND SEVEN,
I, RICARDO FERNANDINI BARREDA, NOTARY IN AND FOR LIMA, ISSUE THIS DEED WITH THE
INTERVENTION

OF

PURSUANT TO ARTICLE 54, PARAGRAPH H, OF LAW 26002. 

 

THERE APPEARED BEFORE ME

 

PERUPETRO S.A. WITH SINGLE TAX PAYER REGISTRATION Nº 20196785044, ADDRESS OF
RECORD AT AVENIDA LUIS ALDANA Nº 320, SAN BORJA, LIMA, REPRESENTED BY ITS
GENERAL MANAGER CARLOS EDGAR VIVES SUÁREZ, WHO DECLARED BEING PERUVIAN, MARRIED,
AN ENGINEER, IDENTIFIED WITH NATIONAL IDENTITY DOCUMENT Nº 08725702, A VOTER,
WITH POWER OF ATTORNEY REGISTERED UNDER ENTRY C00039 OF ELECTRONIC DOCKET Nº
00259837, OF THE COMPANY REGISTRY OF LIMA, AND PURSUANT TO BOARD OF DIRECTORS’
AGREEMENT Nº 118-2007 DATED SEPTEMBER 27, 2007 AND SUPREME DECREE Nº 062-2007-EM
PUBLISHED ON THE 21ST OF NOVEMBER 2007, SAME WHICH ARE INCLUDED IN THIS DEED.

 

AND:

 

BPZ EXPLORACIÓN & PRODUCCIÓN S.R.L., IDENTIFIED WITH SINGLE TAX PAYER
REGISTRATION  Nº 20503238463, A COMPANY ORGANIZED AND EXISTING PURSUANT TO THE
LAWS OF THE REPUBLIC OF PERU, REGISTERED IN ENTRY A00001 OF DOCKET N° 11985400
OF THE COMPANY REGISTRY OF LIMA, AND IN ENTRY A00002 OF DOCKET N° 11328132 OF
THE BOOK OF OPERATIONS CONTRACTORS IN THE PUBLIC HYDROCARBONS REGISTRY, WITH
ADDRESS OF RECORD AT  CALLE MANUEL DE FALLA N° 297, DISTRICT OF SAN BORJA,
PROVINCE AND DEPARTMENT OF LIMA, REPRESENTED BY ITS GENERAL MANAGER LUIS RAFAEL
ZOEGER NÚÑEZ, WHO DECLARED BEING PERUVIAN, MARRIED, AN ENGINEER, IDENTIFIED WITH
NATIONAL IDENTITY DOCUMENT N° 08212579, A VOTER, AUTHORIZED BY POWER OF ATTORNEY
REGISTERED UNDER ENTRY A00001 OF DOCKET N° 11985400 OF THE COMPANY REGISTRY OF
THE REGISTRY OFFICE OF LIMA.

 

WITH THE PARTICIPATION OF: 

 

BPZ ENERGY INC., WITH ADDRESS OF RECORD AT 580 WEST LAKE PARK BOULEVARD, SUITE
525, TEXAS 77079, UNITED STATES OF AMERICA, REPRESENTED BY LUIS RAFAEL ZOEGER
NÚÑEZ, WHO DECLARED

 

--------------------------------------------------------------------------------


 

BEING PERUVIAN, MARRIED, AN ENGINEER, IDENTIFIED WITH NATIONAL IDENTITY DOCUMENT
N° 08212579, A VOTER, AUTHORIZED BY POWER OF ATTORNEY REGISTERED IN ENTRY A00001
OF DOCKET N° 11992608 OF THE BOOK OF POWERS OF ATTORNEY GRANTED BY ESTABLISHED
COMPANIES OR AFFILIATES ESTABLISHED OVERSEAS OF THE COMPANY REGISTRY OF LIMA.

 

AND THE CENTRAL RESERVE BANK OF PERU, IDENTIFIED WITH SINGLE TAX PAYER
REGISTRATION Nº 20122476309, WITH ADDRESS OF RECORD AT JR. ANTONIO MIRO QUESADA
Nº 441, LIMA, REPRESENTED BY ITS GENERAL MANAGER, RENZO GUILLERMO ROSSINI MIÑAN,
WHO SAID HE WAS PERUVIAN, MARRIED, AN ECONOMIST, IDENTIFIED WITH NATIONAL
IDENTITY DOCUMENT Nº 08727483, A VOTER, APPOINTED BY BOARD OF DIRECTORS’
AGREEMENT NUMBER Nº 4059 AND CARLOS AUGUSTO BALLON AVALOS, WHO DECLARED HE WAS
PERUVIAN, MARRIED, AN ECONOMIST, IDENTIFIED WITH NATIONAL IDENTITY DOCUMENT Nº
08757380, A VOTER, IN HIS POSITION AS INTERNATIONAL OPERATIONS MANAGER APPOINTED
BY BOARD OF DIRECTORS’ AGREEMENT Nº 3737, BOTH DULY AUTHORIZED AS REPORTED IN
THE LETTER FROM THE BANK’S GENERAL MANAGEMENT OFFICE Nº 130-2007-BCRP, DATED
OCTOBER 25, 2007, ATTACHED TO THIS PUBLIC DEED, AND BOTH WITH ADDRESS OF RECORD
AT JR. ANTONIO MIRO QUESADA Nº 441, LIMA.

 

I DECLARE I VERIFIED THE IDENTIFICATION OF THE PERSONS APPEARING BEFORE ME AND
THAT THEY ACT IN THEIR FULL CAPACITY, WITH FREEDOM AND KNOWLEDGE OF THEIR ACTS,
THAT THEY ARE SKILLED IN THE SPANISH LANGUAGE AND THAT THEY HAVE DELIVERED TO ME
A DULY SIGNED AND AUTHORIZED DRAFT CONTRACT, WHICH I FILED IN THE CORRESPONDING
DOSSIER TO REGISTER IT AS A PUBLIC DEED, AND WHICH READS AS FOLLOWS:

 

DRAFT: MR. NOTARY RICARDO FERNANDINI BARREDA, Esq.:

 

Please register in your Public Deed Registry the license contract for the
exploration and development of hydrocarbons in Block  XXIII, entered into by and
between, on the one hand, PERUPETRO S.A., identified with RUC N° 20196785044,
with address of record at Avenida Luis Aldana N° 320, District of San Borja,
Province and Department of Lima, represented by its General Manager Carlos Edgar
Vives Suárez, a Peruvian, identified with DNI N° 08725702, with address of
record at Av. Luis Aldana 320, San Borja, with powers of attorney registered in
Entry C00039 under Electronic Docket Nº 00259837 of the Company Registry of
Lima, pursuant to provisions of the PERUPETRO Board of Directors’ Agreement N°
118-2007 dated September 27, 2007, the text of which, Mr. Notary, you will
attach hereto.  And, on the other hand, BPZ EXPLORACIÓN & PRODUCCIÓN S.R.L.,
identified with RUC N° 20503238463, a company organized and existing pursuant to
the laws of the Republic of Peru, registered in Entry A00001 under Docket N°
11985400 of the Company Registry of Lima and in Entry A0002 under Docket N°
11328132 of the Operations Contractors Book of the Public Registry of
Hydrocarbons, with address of record at Calle Manuel de Falla N° 297, District
of San Borja, Province and Department of Lima, represented by its General
Manager Luis Rafael Zoeger Núñez, a Peruvian, identified with DNI N° 08212579,
authorized by power of attorney registered in Entry A00001 of Docket N° 11985400
of the Company Registry of Lima; with the participation of BPZ ENERGY INC., with
address of record at 580 West Lake Park Boulevard, Suite 525, Texas 77079,
United States of America,

 

--------------------------------------------------------------------------------


 

represented by Luis Rafael Zoeger Núñez, a Peruvian, identified with DNI N°
08212579, authorized by power of attorney registered in Entry A00001 under
Docket N° 11992608 of the Book of Powers of Attorney Granted by Established
Companies or Affiliates Established Overseas, of the Company Registry of Lima,
and the Central Reserve Bank of Perú, with address of record at Jr. Antonio Miro
Quesada N° 441, District of Cercado de Lima, Province and Department of Lima,
represented by its officials Renzo Rossini Miñán, a Peruvian, identified with
DNI N° 08727483, in his condition as General Manager appointed by the Board of
Directors’ Agreement N° 4059 dated October 14, 2004 and Carlos Augusto Ballón
Avalos, a Peruvian, identified with DNI N° 08757380, in his condition as Manager
for International Operations, appointed by Board of Directors’ Agreement N°
3737, dated May 21, 1998, both authorized pursuant to the Bank’s General
Management Office letter N° 130-2007-BCRP dated October 25, 2007, which you
Mr. notary will attach hereto, and by Supreme Decree N° 062-2007-EM, published
on November 21, 2007, which approves and authorizes the signing of this
Agreement under the terms and conditions described in the following clauses.

 

LICENCE AGREEMENT FOR HYDROCARBONS EXPLORATION AND DEVELOPMENT IN BLOCK XXIII

 

BETWEEN

 

PERUPETRO S.A.

 

AND

 

BPZ EXPLORACION & PRODUCCION S.R.L.

 

CONTENTS

 

 

 

CLAUSE INTRODUCTION

GENERAL

 

CLAUSE 1

DEFINITIONS

 

CLAUSE 2

OBJECT OF THE AGREEMENT

 

CLAUSE 3

TENURE, CONDITIONS AND GUARANTEE

 

CLAUSE 4

EXPLORATION

 

CLAUSE 5

DEVELOPMENT

 

CLAUSE 6

REPORTING AND STUDIES

 

CLAUSE 7

OVERSIGHT COMMITTEE

 

CLAUSE 8

ROYALTIES AND VALUATION

 

CLAUSE 9

TAXES

 

CLAUSE 10

CUSTOMS DUTIES

 

CLAUSE 11

FINANCIAL RIGHTS

 

CLAUSE 12

LABOR

 

CLAUSE 13

ENVIRONMENT AND COMMUNITY RELATIONS

 

CLAUSE 14

HYDROCARBON CONSERVATION AND LOSS PREVENTION

 

CLAUSE 15

TRAINING AND TECHNOLOGY TRANSFER

 

CLAUSE 16

ASSIGNMENT AND PARTNERSHIPS

 

CLAUSE 17

ACT OF GOD AND FORCE MAJEURE

 

CLAUSE 18

ACCOUNTING

 

CLAUSE 19

SUNDRIES

 

CLAUSE 20

NOTIFICATIONS AND COMMUNICATIONS

 

CLAUSE 21

PERUVIAN LAW APPLIES AND CONFLICT RESOLUTION

 

CLAUSE 22

TERMINATION

 

ANNEX “A”

DESCRIPTION OF AGREEMENT AREA

 

ANNEX “B”

MAP OF AGREEMENT AREA

 

 

--------------------------------------------------------------------------------


 

ANNEXES “C-1” to “C-4”

WARRANT BONDS FOR MINIMUM WORK PROGRAM

ANNEX “D”

CORPORATE GUARANTEE

ANNEX “E”

ACCOUNTING PROCEDURE

ANNEX “F”

EXPLORATION WORK UNITS - TABLE OF EQUIVALENCE

 

LICENSE AGREEMENT FOR HYDROCARBONS EXPLORATION AND DEVELOPMENT IN BLOCK XXIII

 

BETWEEN

 

PERUPETRO S.A.

 

AND

 

BPZ EXPLORACION & PRODUCCION S.R.L.

 

PRELIMINARY CLAUSE.- GENERAL

 

I.          With the participation of PERUPETRO, pursuant to the powers grated
by Law N° 26221 to sign the License Agreement for Hydrocarbons Exploration and
Development in Block XXIII.

 

II.         The “in situ” hydrocarbons are a property of the State. The property
rights over the extracted hydrocarbons are transferred by PERUPETRO to the
Contractor on the day of subscription pursuant to the provisions in the
Agreement hereto and in Article 8º of Law N° 26221.

 

The Contractor commits to pay the State through PERUPETRO the cash royalties
under the conditions and at the time established in the Agreement.

 

III.                       Pursuant to Article 12º of Law N° 26221, this
Agreement is governed by Peruvian private law, and is comprised in the scope of
Article 1357º of the Civil Code.

 

IV.                      For all purposes related to and derived from this
Agreement, the parties hereto agree that the names of the clauses do not modify
the interpretation of the Agreement’s contents.

 

V.                          All references to the Agreement include its annexes;
in case of discrepancy between the annexes and the provisions in the body of the
Agreement, the latter will prevail.

 

CLAUSE ONE.- DEFINITIONS

 

The definitions accepted by the Parties by means of this clause serve the
purpose of providing the meaning required by the terms used in the Agreement,
and such meaning will be the only one accepted for purposes of interpreting and
executing the Agreement, unless otherwise expressly provided by the Parties in
writing.

 

The terms defined and used in the Agreement, whether in singular or plural, will
be capitalized and have the following meanings:

 

1.1       Affiliate. Any entity the voting share capital of which is the direct
or the indirect property, to a proportion equal to fifty percent (50%) or more,
of PERUPETRO or the Contractor, or any entity or person who owns directly or
indirectly fifty percent (50%) or more of the voting share capital of PERUPETRO
or the Contractor, or any entity who owns directly or indirectly fifty percent
(50%) or more of the voting

 

--------------------------------------------------------------------------------


 

share capital of the same shareholder or shareholders who own, directly or
indirectly, fifty percent (50%) or more of the voting share capital of PERUPETRO
or the Contractor.

 

1.2       Year. A period of twelve (12) consecutive months in the Gregorian
calendar, starting on a specific date.

 

1.3       Agreement Area.  The area described in Annex “A” hereto and appearing
in Annex “B”, called BLOCK XXIII, located in the provinces of Contralmirante
Villar, Tumbes in the Tumbes Department, and Talara in Piura Department,
covering a surface area of ninety three thousand one hundred ninety eight point
nine hundred fifty six hectares (93,198.956 ha). The Agreement Area will be
redefined after excluding the areas released by the Contractor, pursuant to the
terms of the Agreement.

 

Likewise, when the exploration results warrant a new Agreement Area
configuration, and at the request of the Contractor, supported by a report
addressed to PERUPETRO, including proposals for working in the new area, and
after approval by PERUPETRO, the Agreement Area may be re-demarcated.  The
change will be approved pursuant to existing law.  Under no circumstance shall
the new demarcation increase the original Agreement’s area. 

 

Should any discrepancies arise between Annex “B” and the description in Annex
“A”, Annex “A” shall prevail.

 

1.4       Barrel.  A capacity measurement unit for Controlled Liquid
Hydrocarbons, equivalent to forty two (42) gallons of the United States of
America at sixty degrees Fahrenheit (60° F), at sea level pressure, without
water, mud or other sediments (BS&W).

 

1.5       Btu.  British thermal unit.  The unit measuring the amount of heat
required to increase the temperature by one degree Fahrenheit (1° F) of one
(1) pound of water, and  equivalent to 1055.056 joules.

 

1.6       Act of God or Force Majeure.  These terms include, but are not limited
to, fires, tremors, earthquakes, tidal waves, landslides, avalanches, floods,
hurricanes, storms, explosions, unforeseeable fortuitous events, war, guerrilla
attacks, terrorist acts, sabotage, civil unrest, blockades, uncontrollable
delays in transportation, strikes, stoppages, inability to secure appropriate
facilities and authorizations, licenses and permits issued by competent
authorities for the transport of materials, equipment and services despite
having taken the necessary precautions, or any other cause, similar to or
different from those specifically listed here, occurring beyond reasonable
control and that may have not been foreseen or which having been foreseen, could
not be avoided.

 

1.7       Oversight Committee.  A body created by the Parties through which
PERUPETRO oversees the compliance with and the execution of the Agreement, and
the membership and

 

--------------------------------------------------------------------------------


 

attributions of which are established by clause seven.

 

1.8       Technical Conciliation Committee.  A transitory body created to give
an opinion on the discrepancies that may emerge connected to the Operations,
same which will be organized pursuant to heading 21.2 of the Agreement.

 

1.9       Condensates. Liquid hydrocarbons created by the condensation of
hydrocarbons isolated from natural gas by applying pressure or temperature when
the natural gas flowing from the reservoirs is produced, or resulting from one
or more compression stages of natural gas. They remain liquid at atmospheric
temperature and pressure.

 

1.10     Controlled Condensates. Condensates produced in the Agreement Area and
measured at a Production Control Point.

 

1.11     Contractor.  BPZ EXPLORACION & PRODUCCION S.R.L., registered in the
Hydrocarbons Public Registry under Docket Nº 11328132, Entry A00002 of the
Operations Contractors Book.

 

1.12     Agreement. This agreement, entered into by and between the Parties,
which sets forth the terms and conditions included in this document and its
Annexes, including the additional agreements reached by the Parties by virtue of
this document, as amended, pursuant to law.

 

1.13     Development.  Any activity for the production of hydrocarbons,
including well drilling, completion and deepening, as well the design,
construction and installation of equipment, tanks, storage tanks and other means
and facilities, including the use of artificial production methods and primary
and improved recovery systems in the Agreement Area and outside of it, as
needed.

 

It includes the construction of the transportation and storage systems, the
facilities at the Production Control Point, the main pipeline and, if
appropriate, primary distillation plants for the manufacturing of products to be
used in the operations and facilities of the processing plants for treating gas
and natural gas.

 

1.14     Commercial Discovery.  The discovery of hydrocarbons reserves that in
the opinion of the Contractor warrant commercial development.

 

1.15     Day.  A period of twenty four (24) hours starting at zero hours (00:00)
and ending at twenty four hours (24:00).

 

1.16     Business Day.  All days from Monday to Friday, excepting days declared
totally or partially banking holidays, in the city of Lima, by the competent
authority.

 

1.17     Dollar or US$. Currency unit of the United States of America.

 

1.18     Main Pipeline.  Main pipeline the Contractor may build and operate and
which, starting at the end of the Transportation and Storage Systems, drives
hydrocarbons produced in the Agreement Area to a third party property pipeline,
to a sale or exportation point, or to a production control point,
notwithstanding, if required, the approval provided under heading 2.3.  This
Main Pipeline may include the measurement points connected to the pipeline, the
required storage and shipping

 

--------------------------------------------------------------------------------


 

areas, smaller pipelines, pumping or compression stations, communications
systems, access and maintenance roads, and any other facilities that may be
necessary and required for transporting hydrocarbons in a continued and timely
manner, including the design or construction, maintenance and equipment of all
the previously mentioned components.  Access will be granted to any main
pipeline from the beginning of the fifth year starting on the Date of Beginning
of Commercial Extraction.

 

1.19     Exploration.  The planning, execution and assessment of all types of
geological, geophysical, geochemical and all kind of studies, as well as the
drilling of Exploration Wells and any other related activities, required for the
discovery of hydrocarbons, including the drilling of confirmation wells to
assess the discovered reservoirs.

 

1.20     Exploitation.  Development and/or Production.

 

1.21     Date of Beginning of Commercial Extraction.  Date when the first
measurement of hydrocarbons at a Production Control Point was made thus
triggering the payment of the royalty.  For purposes of this definition, the
volume produced for testing or other purposes specifically accepted by the
Parties will not be considered.

 

1.22     Signing Date.  November 21, 2007, the date when PERUPETRO and the
Contractor signed the Agreement.

 

1.23     Effective Date.  Date when the Contractor will start the operations, to
be determined within sixty (60) starting on the Signing Date.

 

1.24     Control.  The actions that pursuant to legal regulations and technical
standards are undertaken by OSINERGMIN (Organismo Supervisor de la Inversión en
Energía y Minería – Supervising Body for Investments in Energy and Mining)
regarding the Exploration and Development carried out by the Contractor.

 

1.25     Natural Gas.  A mix of hydrocarbons in gaseous state or dissolved with
oil at initial reservoir conditions. It includes associated natural gas and
non-associated natural gas.

 

1.26     Associated Natural Gas.  Natural gas produced together with the
reservoir’s Liquid Hydrocarbons.

 

1.27     Controlled Natural Gas. Natural gas produced in the Agreement Area and
measured at a Production Control Point.

 

1.28     Non-Associated Natural Gas.  Natural gas that comes from a reservoir
where, under the initial conditions, no liquid hydrocarbons are present.

 

1.29     Hydrocarbons.  All organic, gas, liquid or solid compounds, consisting
principally of carbon and hydrogen.

 

1.30     Controlled Hydrocarbons.  Hydrocarbons produced in the Agreement Area
and measured at a Production Control Point.

 

1.31     Liquid Hydrocarbons.  Oil, condensate, and generally, all hydrocarbons,
which at atmosphere temperature and pressure conditions, are found in liquid
state at the

 

--------------------------------------------------------------------------------


 

measurement site, including hydrocarbons found in liquid state at a temperature
above atmospheric temperature.

 

1.32     Controlled Liquid Hydrocarbons.  Liquid hydrocarbons in the Agreement
Area measured at a Production Control Point.

 

1.33     Law N° 26221.  Single Conformed Text of Law N° 26221, Organic
Hydrocarbons Law, enacted by Supreme Decree N°     042-2005-EM, as expanded,
regulated and amended.

 

1.34     LNG or Liquid Natural Gas.  Liquid hydrocarbons obtained from natural
gas and made up by ethane, propane, butane and other heavier hydrocarbons.

 

1.35     Controlled LNG or Controlled Liquefied Natural Gas.  Liquefied Natural
Gas measured at the Controlled Production Point.

 

1.36     Month.  A period of time starting any day of a calendar month that ends
the same day of the following calendar month or, if such day does not exist, on
the last day of the former.

 

1.37     SCF.  One thousand (1000) standard cubic feet (scf).  One (1) scf is
the volume of gas needed to fill one (1) cubic foot at 14.6959 pound per inch
absolute pressure at the base temperature of sixty degrees Fahrenheit (60 °F).

 

1.38     Operations.  All Exploration and Development operations as well as all
other activities subject matter to the Agreement or related to its execution.

 

1.39     Parties. PERUPETRO and the Contractor.

 

1.40     PERUPETRO.  PERUPETRO S.A., is the State-owned private law company
under the Ministry of Energy and Mines created by Law N° 26221.

 

1.41     Oil.  Hydrocarbons, which under initial pressure and temperature
reservoir conditions, are found in liquid state, and which mostly remain in
liquid state under atmospheric conditions; Condensates, Natural Gas Liquids or
Liquefied Natural Gas are not included.

 

1.42     Controlled Oil.  Oil produced in the Agreement Area and measured at the
Production Control Point.

 

1.43     Heavy Crude.  Liquid hydrocarbons which, because of their density and
viscosity, require using non-conventional exploitation methods, and the
transportation of which requires heating or other procedures, excluding mixing
with oil produced in the same deposit, which would result in light crude.

 

1.44     Confirming well.  A well drilled to confirm discovered reserves or to
delimit a deposit’s area.

 

1.45     Development well.  A well drilled for the production of discovered
hydrocarbons.

 

1.46     Exploratory well.  A well drilled to discover hydrocarbons reserves or
to determine the stratigraphy of an exploration area.

 

1.47     Production.  All activities performed in or outside the Agreement Area,
as required, for the extraction and handling of hydrocarbons subject to the
Agreement, including the operation and refurbishing of wells; the installation
and operation of equipment, pipes, transportation and storage systems, Main
Pipeline, hydrocarbon treatment and

 

--------------------------------------------------------------------------------


 

measurement, and all types of primary and improved recovery measures.

 

1.48     Production Control Point.  The place(s) identified by the Contractor
within the Agreement Area, or identified outside such areas through an agreement
between the Parties, where the volume measurements and determination of water
and sediment contents and other measurements are performed to calculate the
volume and quality of the controlled hydrocarbons, pursuant to the AGA, API and
ASTM standards.

 

1.49     Reservoir.  Stratum or strata under the surface which may be part of a
deposit under production or which has (or have) proven hydrocarbon production
capacity, under a common pressure system throughout their entire area.

 

1.50     Transportation and Storage System.  The set of pipelines, pumping
stations, storage tanks, riverine facilities, delivery systems and roads, and
other types of facilities and means required and used for carrying hydrocarbons
from the Agreement Area, where they were produced, to the Production Control
Point, the main pipeline or a third party pipeline, including the design,
construction, maintenance and equipping of all the above-mentioned elements.

 

1.51     Subcontractor.  Any individual or company, whether national or foreign,
hired by the Contractor to provide services related to the Operations.

 

1.52     Oversight.  An initiative by PERUPETRO to verify the Contractor’s
compliance with its contract obligations.

 

1.53     Taxes. Taxes, contributions and rates, pursuant to the Tax Code.

 

1.54     Exploration Work Unit (UTE in Spanish). A measurement unit for the
exploration activities accepted by the Parties and detailed in the minimum work
programs, and which allows flexibility in executing the commitments made. Its
values are established as a function of the most representative work unit for
each exploration activity (km2, km, m, etc.).

 

1.55     Life of the Agreement.  The period comprised between the Signing Date
and the end of the relevant period established under heading 3.1 of the
Agreement.

 

1.56     Deposit.  Surface under which there exist one or more reservoirs in
production or with proven hydrocarbon production capacity.

 

CLAUSE TWO.- PURPOSE OF THE AGREEMENT.

 

2.1       PERUPETRO authorizes the Contractor to perform the Operations,
pursuant to Law N° 26221, the relevant regulations and the Agreement’s
provisions for the shared objectives of discovering and producing hydrocarbons
in the Agreement Area.

 

2.2       The Contractor will hold the ownership rights to the hydrocarbons
extracted in the Agreement Area, pursuant to paragraph II above.

 

2.3       The Contractor will perform the Operations pursuant to the provisions
included in the Agreement and will perform them either directly or through
Subcontractors. For field operations outside the Agreement Area, PERUPETRO’S
approval will be required.

 

2.4       PERUPETRO will oversee the Operations, pursuant to the law and the
Agreement.

 

--------------------------------------------------------------------------------


 

OSINERGMIN will be charged with control initiatives, as mandated by law.

 

2.5       PERUPETRO representatives will carry out the oversight at any time,
after serving the corresponding notice, shall provide proper personal
identification, and be authorized to perform such functions by PERUPETRO. The
Contractor will provide its cooperation within the scope of its Operations so
that those representatives may perform their mission, which will be carried out
so as not to interfere with the Operations.  The costs and expenses of
PERUPETRO’s representatives will be paid by PERUPETRO.

 

2.6       The Contractor will provide and be responsible for all technical,
economic and financial resources required for executing the Operations.

 

CLAUSE THREE.- TERM, CONDITIONS AND GUARANTEE

 

3.1       The term for the hydrocarbons’ exploration phase is seven (7) years
which may be expanded as provided by the Law. This term starts on the effective
date, unless such period may be modified pursuant to other Agreement provisions.
The term for the hydrocarbons development phase is the period remaining after
the exploration phase is completed until ending a period of thirty (30) years
that starts on the effective date, unless other Agreement provisions modify such
term.  The term of the stage to develop non-associated natural gas and
non-associated natural gas and condensates will be the period remaining after
the end of the exploration stage and until a period of forty   (40) years is
completed, starting on the effective date, unless other Agreement provisions
change that term.

 

3.2       The exploration stage is divided into four (4) periods:

 

Heading

 

Period

 

Duration

3.2.1

 

First period

 

Eighteen (18) months starting on the effective date.

3.2.2

 

Second period

 

Eighteen (18) months starting at the end of the term mentioned under heading
3.2.1.

3.2.3

 

Third period

 

Twenty-Four (24) months starting at the end of the term mentioned under heading
3.2.2.

3.2.4

 

Fourth period

 

Twenty-Four (24) months starting at the end of the term mentioned under heading
3.2.3.

 

3.3       During the exploration stage, the Contractor may begin the subsequent
period provided it notifies PERUPETRO thirty  (30) days in advance of the ending
day for the stage underway, or its intention to continue with the subsequent
stage, provided      the Contractor has not incurred any of the reasons for
termination set forth under heading 22.3.1.  Termination for such reason(s) will
result in the execution of the corresponding warrant bond.

 

3.4       If during any of these stages as described under heading 3.2, the
Contractor is prevented, by properly grounded technical or economic reasons,
from concluding the corresponding minimum work program, such period may be
extended for a maximum of six (6) months, provided PERUPETRO’s approval has been
requested at least thirty (30) days before the end of the period

 

--------------------------------------------------------------------------------


 

underway, and the reasons supporting the request have been verified and approved
by PERUPETRO. If so, before the end of the period underway, the Contractor will
post a new warrant bond or will extend the life of the existing one, to cover
the new required period, pursuant to the conditions set forth under heading
3.10. If the awarded extensions consume the time for the last period of the
exploration stage and the Contractor chooses to continue its exploration work,
the obligations for such period will be met during an extension of the
exploration stage to be agreed upon by the Parties, pursuant to existing
regulations. After the completion of the minimum work program for the period
underway and within the term established under heading 3.2, if the extensions
described in the preceding paragraph have been exhausted, as required, and
provided the work has been performed, including  drilling at least one
exploration well, the Contractor may ask PERUPETRO to grant an extraordinary
period of six (6) months to examine all the information and findings gathered
until the end of the period underway, and thus prepare a study that will lead to
a decision whether or not to proceed to the next period.  The approvals
described under this heading will be awarded at PERUPETRO’s sole criterion.

 

3.5       The exploration phase may continue at the Contractor’s choice, after
the Date of Beginning of Commercial Extraction until the end of the term fixed
for this stage, as mentioned under heading 3.1. If so, the tax exemption
described under heading 10.3 will remain in force until the expiration of the
exploration stage, and the line amortization method described under heading 9.6
will be applied from the Date of Beginning of Commercial Extraction, as mandated
by Law.

 

3.6       If the Contractor makes one or more hydrocarbon discoveries during any
period of the exploration stage, which may not be rated as commercial only for
reasons of transportation, it may request a withholding period of up to five
(5) years for the discovered deposit or deposits while the appropriate
production transportation is arranged.  The withholding right will be subject,
at least, to meeting the following requisites:

 

a)      The Contractor must demonstrate to PERUPETRO’s satisfaction that the
volumes of hydrocarbons found in the Agreement Area do not suffice to
economically warrant the building of the main pipeline;

 

b)      The combined discoveries in adjoining areas added to the Contractor’s
discoveries are insufficient to economically warrant the building of a main
pipeline; and,

 

c)      The Contractor shall demonstrate, on economic grounds, that the
discovery of hydrocarbons cannot be carried from the Agreement Area to another
place for their marketing by no means of transportation whatsoever.

 

3.7       If the Contractor finds Non-associated Natural Gas or Non-associated
Natural Gas or Condensates during any period of the exploration stage, it may
request a withholding period of up to ten (10) years for the deposit found,
while a market is created.

 

3.8       If the Contractor finds oil and Non-associated Natural Gas or
Non-associated Natural Gas or Condensates during any period of the exploration
stage, and the cases described under headings 3.6 and 3.7 occur, the Contractor
may request a withholding

 

--------------------------------------------------------------------------------


 

period for oil and another one for Non-associated Natural Gas or Non-associated
Natural Gas or Condensates for the purposes described under those headings.

 

3.9       The withholding periods described under headings 3.6 and 3.7 will
provide an extension of the Agreement’s term for period equal to the withholding
period granted by PERUPETRO. The withholding period will be granted in writing.
For this purpose, the Contractor will submit a request to PERUPETRO, enclosing
the supporting documentation and a schedule of activities to be performed. The
exploration stage concludes at the beginning of the withholding period. The
development stage starts when a commercial discovery statement for that period
is made. The award of the withholding periods described under headings 3.6 and
3.7 and their duration will be determined by PERUPETRO at its sole criterion,
without any prejudice to or reduction of the obligation to undertake the minimum
work programs for the period of the exploration stage underway.

 

3.10     The Contractor shall guarantee compliance with the minimum work program
for each of the periods of the exploration stage, pursuant to provisions under
headings 3.2 and 4.6, by providing a joint and several, unconditional,
irrevocable and automatic warrant bond, without the benefit of excussion to the
executed automatically in Peru, issued by a properly qualified entity of the
Peruvian financial system, and with address of record in Peru, that is
acceptable to PERUPETRO.  At the request of PERUPETRO, the Contractor will
replace any warrant bond already posted, and shall post a new warrant bond
within the period of fifteen (15) Business Days after the day when PERUPETRO’s
request was received by the Contractor.  The amount of the warrant bond for the
minimum work period for each of the periods of the exploration stage appears in
Annexes “C-1” to “C-4”, and is the result of multiplying the equivalent in
dollars which for this purpose is established in Annex “F”, by the number of
Exploration Work Units corresponding to each period, as described under heading
4.6. The warrant bonds will be issued for each minimum work program in the way
described in Annexes “C-1” to “C-4”, as appropriate.  The warrant bonds for the
minimum work program in each of the periods of the exploration stage, as
provided for under heading 4.6, will be delivered to PERUPETRO before the
beginning of each period; otherwise subheading 22.3.3 shall apply. The warrant
bond corresponding to the minimum work program for the first stage will be
delivered at the Date of Signing.   The warrant bonds, in case of extensions of
the periods corresponding to the exploration stage, will be replaced or extended
by the Contractor before the beginning of the corresponding extension;
otherwise, the approval granted by PERUPETRO for the extension requested by the
Contractor will be null and void. The warrant bond for the minimum work program
of the exploration stage will remain in full force and effect for a period
exceeding by thirty (30) business days the duration of the former’s life.  If
any of the warrant bonds provided by the Contractor expires during the
established term, the latter shall comply with

 

--------------------------------------------------------------------------------


 

delivering a new warrant bond or extending the existing one within fifteen (15)
days after the reception by the Contractor of  PERUPETRO’s notification.
Otherwise, subheading 22.3.3 shall apply.  When the obligation guaranteed by
each warrant bond is complied with, PERUPETRO will immediately proceed to return
to the issuer, through the Contractor, the corresponding warrant bond. The
execution of any warrant bond will have as a consequence the termination of the
Contractor’s obligations to perform the minimum work program, notwithstanding
the enforcement of the provisions included in subheading 22.3.1.

 

3.11     BPZ ENERGY INC. participates in this Agreement for purposes for
providing the corporate guarantee enclosed herewith as Annex “D”.

 

The corporate guarantee will survive as long as the obligations of the
Contractor described in Annex “D” remain enforceable. Subheading 22.3.5 will
apply if any of the events foreseen in that heading occurs and the Contractor
fails to provide a replacing guarantee within fifteen (15) business days after
the Contractors receives a PERUPETRO notification requiring such replacement.

 

CLAUSE FOUR.- EXPLORATION

 

4.1       The Contractor shall start exploration activities of the Effective
Date.

 

4.2       The Contractor may release itself from the entire Agreement Area
without any penalty by serving PERUPERTO notice with advance not under thirty
(30) days, provided the minimum work program for the corresponding period of the
exploration stage underway has been fulfilled. If the Contractor releases itself
of the entire Agreement Area, abandons it or allows the term of the period
underway to expire before fulfilling the corresponding minimum work program,
without any technical reason approved by PERUPETRO, the latter will execute the
warrant bond, notwithstanding the enforcement of provisions included in
subheading 22.3.3.  The Contractor may release parts of the Agreement Area by
serving notice to PERUPETRO at least thirty (30) days in advance, without being
subject to any penalty. However, this will not affect or reduce its obligation
to comply with the minimum work program for the period of the exploration stage
underway.  The Parties will certify and register the portions the Contractor
releases through the Oversight Committee. The Contractor may continue using the
surface of the released areas where it may have built facilities related to the
Operations.

 

4.3       During the execution of the Contract, releases will be made as
follows:

 

a)      At least twenty percent (20%) of the original Agreement Area at the end
of the third period described in subheading 3.2.3 and at least thirty percent
(30%) of the original Agreement area at the end of the forth period described in
subheading 3.2.4.

 

b)      At the end of the fourth period described in subheading 3.2.4, the
Contractor

 

--------------------------------------------------------------------------------


 

will have released fifty percent (50%) of the original Agreement Area including
for this purpose the release carried out pursuant to paragraph a) above, unless
the Contractor expressly commits to carry out exploration activities pursuant to
paragraph c) below.

 

c)                  At the end of the exploration stage, the Contractor may keep
the unreleased Agreement Area, and not included in the provisions of paragraph
d) below, for which purpose it shall drill one (1) exploration well every two
(2) years.

 

d)                  If the Contractor decides not to continue the exploration
works described in paragraph c), or if such commitments are not met,
notwithstanding the enforcement of the corresponding contract-base conditions,
it will be allowed to keep only the deposits discovered and the surrounding five
(5) kilometers area to the limit of the Agreement Area.

 

4.4       For purposes of enforcing heading 4.2, the Agreement Area has been
divided into rectangular plots, to the extent possible, covering twenty thousand
hectares (20,000.00 ha) each and when not possible, covering a different surface
area. The areas subject to contractor release need not be adjacent.

 

4.5       Any area released by the Contractor, including the deposits comprised
within it, will return to the State at no cost to it or to PERUPETRO.

 

4.6       The minimum work program for each of the periods during the
exploration stage includes the following:

 

Heading

 

Period

 

Activity

4.6.1

 

First Period

 

·     615 UTEs.

4.6.2

 

Second Period

 

·     678 UTEs.

4.6.3

 

Third Period

 

·     455 UTEs.

4.6.4

 

Forth Period

 

·     263 UTEs.

 

To comply with the obligations described in this heading, the following shall be
borne in mind.

 

a)                  For registration of 2D seismic lines, the corresponding
kilometers will be recorded from the point where the initial shot was made to
the point of the final shot of each seismic line.

 

For registration of 3D seismic lines, the square kilometers will be calculated
as the surface area covered by the executed program.

 

b)                  The Exploration Working Units mentioned under this heading
will be calculated pursuant to the table of equivalence attached as Annex “F”
hereto.

 

c)                  For drilling of exploration wells, the exploration work
units that will be accredited for future works will be calculated pursuant to
Annex “F”, based on the difference between the final stage depth and the depth
established under heading 4.7.

 

d)                  Before the beginning of each period of the exploration
stage, the Contractor will

 

--------------------------------------------------------------------------------


 

send PERUPETRO the program for the planned exploration activities that will
allow to meet the number of committed exploration work units for such period.
The Contractor shall report to PERUPETRO any changes to the content of that
program before its execution by providing a supporting technical report.

 

4.7       The exploration wells drilled pursuant to the minimum work program
described under heading 4.6, and the Contractor’s compliance of its performance
obligation, will be deemed as completed and met, respectively, when reaching a
minimum vertical depth (TVD) measured from the rotating table, or a minimum
fifty (50) meters depth within the formation agreed by the Parties before the
beginning of the drilling stage of any exploration well. In addition, if during
the drilling of any exploration well executed in compliance with a minimum work
program as described under heading 4.6, insurmountable problems, whether
geologic o mechanical, are met, the Contractor may request the acknowledgement
of its obligation to drill and shall support its request through a technical
report for  PERUPETRO’s approval.

 

4.8       If the Contractor chooses to make a commercial discovery statement, it
will send such statement to PERUPETRO and submit within one hundred eighty (180)
days after such statement an Initial Development Plan to make viable the
hydrocarbon’s discovery development, same which shall include, among others, the
following: 

 

a)      Physical and chemical characteristics of the discovered hydrocarbon and
percent associated product and impurities.

 

b)      Estimated production profiles during the life of the agreement for the
deposit(s).

 

c)      The estimated number of development wells and their corresponding
production capacity.

 

d)      The Transportation and Storage Systems and the projected Production
Control Points. 

 

e)      Planned Main Pipeline, if appropriate. 

 

f)       Security measures. 

 

g)      Preliminary schedule for all activities to be undertaken.

 

h)      Estimated date when the commercial extraction will begin.

 

The “Initial Development Plan” shall include the investments, expenditures and
specific costs estimated for developing the Commercial Discovery as well as any
other information the Contractor deems appropriate.  

 

4.9       PERUPETRO will forward to the Contractor its comments about the
“Initial Development Plan” within sixty (60) days after having received it and
may object to the Date of Beginning of Commercial Extraction if it does not seem
reasonable.  In case of discrepancy, heading 21.2 will apply.

 

4.10     If the Contractor issues a announcement of commercial discovery, it
will be obliged to start development within one hundred and eighty (180) days
after the expiration of the sixty (60) days mentioned under heading 4.9 of the
Agreement. The commercial

 

--------------------------------------------------------------------------------


 

discovery will not imply reducing or suspending the obligations of the minimum
work program for the period underway. 

 

4.11     The development of discovered hydrocarbons will take place pursuant to
the work programs submitted by the Contractor to PERUPETRO, and pursuant to
provisions under heading 5.3. The Parties agree that, when appropriate and
necessary, the terms for submitting the “Initial Development Plan” or annual
work plans, as appropriate, may be adjusted, extended or modified.  For this
purpose, the Contractor will submit the necessary proposals to PERUPETRO so that
such adjustments, extensions or modifications may be agreed upon.

 

4.12     The end of the exploration stage will not affect the terms and
conditions for the procedures described above that may be underway at the time
when such expiration date arrives.

 

4.13     Under exceptional circumstances that make it impossible to comply with
the obligations and/or terms for the period of the minimum work program provided
under headings 4.6 and 3.2, respectively, and at request of the Contractor who
will submit a supporting report, the obligations comprised in the minimum work
program may be replaced and the deadlines for same postponed provided PERUPETRO
accepts and approves the Contractor’s request. Under no circumstance whatsoever
will such replacement modify the initial commitment in exploration work units
for the exploration stage and in any way reduce the Contractor’s obligations. 
The changes accepted and approved by PERUPETRO to the enforcement of the
provisions of the preceding paragraph will lead to the revision of the amounts
and terms of the existing warrant bonds for which purpose, if required, the
Parties will recalculate the amounts of the warrant bonds and the Contractor
will comply with delivering a new warrant bond or extending the existing one
until reaching the new prescribed deadline, pursuant to the requirements set
forth under headings 3.4 and 3.10. The exploration work units will also be
recalculated for the new area included.

 

CLAUSE FIVE.– DEVELOPMENT

 

5.1       The development stage will start on the next day after the end of the
exploration stage provided during the exploration stage a commercial discovery
statement was made. However, at the Contractor’s choice the development stage
may be started in advance and terminate the exploration stage at the day of
beginning of commercial extraction. In case a withholding period has been
granted, the development stage will start once the commercial discovery
statement has been made.

 

5.2       The Contractor will undertake reasonable initiatives so that the Date
of Beginning of Commercial Extraction will effectively be the date established
pursuant to headings 4.8 and 4.9.

 

5.3       At least sixty (60) days before the ending of every calendar year,
starting with the filing of the Initial Development Plan, the Contractor will
submit to PERUPETRO, the following:

 

--------------------------------------------------------------------------------


 

a)

 

An annual work program and the detailed budget for revenues, costs, expenses and
investments for the following calendar year.

 

 

 

b)

 

An annual work program and the detailed budget for revenues, costs, expenses and
investments for exploration aimed at identifying additional reserves, as
applicable.

 

 

 

c)

 

A work program and the corresponding revenues, costs, expenses and investments
estimates for development and/or production, for the next five (5) calendar
days.

 

The Contractor may adjust or change such programs through the Oversight
Committee.

 

5.4       For the execution of every work program, the Contractor will deploy
the equipment and/or methods that may be necessary or appropriate to assess and
follow up the operations.

 

5.5       The Contractor is obliged to develop and undertake the economic
recovery of hydrocarbon reserves in the Agreement Area, pursuant to the programs
mentioned in this Clause Five, same which will be carried out following the
technical and economical principles generally accepted and in use by the
international hydrocarbons industry.

 

5.6       The Contractor has the right to use in its operations the hydrocarbons
produced in the Agreement Area at no cost, same which, however, will not be
considered for purposes of determining the royalties. Such hydrocarbons may be
processed in primary distillation plants belonging to the Contractor to be used
exclusively for the operations.   If the primary distillation plant is located
outside the Agreement Area, the parties will determine the volume of
hydrocarbons to be processed at the plant and the volume of products obtained to
be used as fuel. The balance of such volumes will be considered for purposes of
determining the royalty.

 

5.7       The Contractor will have the right to recover the liquid hydrocarbons
from any natural gas produced in the Agreement Area and extract them at any
handling stage of such Natural Gas.  The liquids so separated will be considered
as condensates for purposes of determining the Contractor’s royalty, excepting
that for economic or operational reasons their gathering may not be feasible and
they may be mixed with oil for controlling them together.

 

5.8       Natural gas not used by the Contractor in the operations pursuant to
heading 5.6 may be sold, reinjected into the reservoir or both by the
Contractor. To the extent, the natural gas is not used, sold or reinjected, the
Contractor may fire the gas, after obtaining the Ministry of Energy and Mines’
approval.

 

5.9       When one or more deposits that may be commercially developed extend
continuously from the Agreement Area to one or more other areas, the Contractor
and the contractors who hold those areas shall reach an agreement to prepare a
single development plan or a common development plan. If no such agreement is
reached, the Ministry of Energy and Mines may decide to submit the divergence to
the Technical Conciliation Committee

 

--------------------------------------------------------------------------------


 

mentioned in article 32º under Law N° 26221, the decisions of which will be
mandatory for the Parties.  Likewise, when one or more deposits subject to
commercial development extend continuously from the Agreement Area to adjoining
areas not allocated to a contractor or that may not be comprised in
negotiations, competitions, deeds or contractor selection, and there is no
limitation as regards environmental protection issues, after obtaining PERUPETRO
approval to the Contractor’s request, those adjoining areas may be included in
the Agreement Area.

 

5.10     After the drilling of one (1) well has been concluded, the Contractor
will report to PERUPETRO the date when the well will be tested, if appropriate.
The well test shall be carried out within three (3) months after the end of
drilling, excepting that for technical reasons, the Contractor may require a
longer period for the test.

 

5.11     PERUPETRO may at any time inspect and test the measurement equipment
and devices used to determine the volume and the quality of the controlled
hydrocarbons.  The equipments and measurement instruments will be periodically
calibrated in compliance with applicable standards. PERUPETRO representatives
may be present.

 

5.12     Before the Date of Beginning of Commercial Extraction and the
determination of the volume and quality of controlled hydrocarbons, the parties
will agree on the corresponding measurement equipment and procedures.

 

5.13     Heavy crude produced in the Agreement Area may be mixed with light
crude produced outside the Agreement Area. Such light crude will me measured and
controlled by the Parties at a measurement point when entering the Agreement
Area. The volume of such hydrocarbons produced outside the Agreement Area will
be subtracted from the volume controlled hydrocarbons produced in the Agreement
Area for purposes of determining the royalties to be paid by the Contractor.

 

CLAUSE SIX. – INFORMATION AND STUDIES

 

6.1       The Contractor will keep PERUPETRO timely and permanently informed
about the Operations and will provide the information as set forth in this
clause, in the applicable regulations and in the form and format PERUPETRO will
determine. Likewise, it will provide information about other natural resources
or archaeological remains found or discovered during the execution of the
operations while the Contract is in force. Technical information, studies,
process and non-process data, as well as the other findings that the Contractor
may provide to PERUPETRO pursuant to this clause, will be of the best possible
quality available to the Contractor. If when obtaining the information and
findings, methods or systems were used that are of a proprietary nature, the
Contractor will not be obligated to disclose such methods or systems when
providing the information.

 

6.2       The Contractor shall provide a copy of the geological, geophysical and
reservoir studies related to the deposits’ development prepared with technical
information obtained for the Agreement Area. The Contractor will also provide
any clarification that may be required by PERUPETRO concerning such studies.

 

--------------------------------------------------------------------------------


 

6.3       The Contractor will submit to PERUPETRO the information and studies
corresponding to its obligations under the minimum work program before the
exploration of each one such periods of the exploration stage as set forth under
heading 3.2. In addition, within ninety (90)days after the expiration of each
period of the exploration stage, the Contractor will submit to PERUPETRO a
consolidation report including, as appropriate, the studies and/or
interpretation of the geological, geophysical, geochemical, petrophysical and
reservoir analysis related to the exploration activities undertaken during the
already concluded period and also including those comprised in the corresponding
minimum work program.

 

6.4       The Contractor shall submit to PERUPETRO a “Monthly Production Report”
and a “Monthly Revenues and Expenses Report”. Both reports will be submitted
using the forms PERUPETRO will deliver to the Contractor for such purpose at
most thirty (30) days after the end of each calendar month.

 

6.5       The Contractor will deliver to PERUPETRO a copy of all the information
provided to the Central Reserve Bank of Peru, pursuant to clause 11, and
whenever required by  PERUPETRO.

 

6.6       Within thirty (30) days after the end of each calendar month, the
Contractor will submit to PERUPETRO a list of the contracts signed with its
subcontractors for such month and, when so required, shall also deliver a copy
of the contracts if so requested by   PERUPETRO.

 

6.7       PERUPETRO or the Contractor may disclose the information obtained from
the Operations without approval from the other party, under the following
circumstances:

 

a)

 

When provided to an Affiliate;

 

 

 

b)

 

Concerning financing or contracting of insurance, after signing a
confidentiality agreement;

 

 

 

c)

 

If so required by law, regulations or the decision of a competent authority
including, but not limited to, regulations or decisions from government
officials, insurance organizations or stock markets where the stock of such
party or its affiliates may be registered; and,

 

 

 

d)

 

To consultants, accountants, auditors, lenders, professionals, potential buyers
or assignees of the Parties or the Agreement’s interest-holders as required by
the Operations, after signing a confidentiality agreement.

 

When the Parties agree to disclose certain confidential or reserved information
to third parties, a statement about the confidential nature of such information
will be made so that such information will not disseminated by third parties.

 

6.8       PERUPETRO has the right to publish, or otherwise disclose, the
geological, scientific and technical data and reports referred to the areas
released by the Contractor. For the areas under operation, the right mentioned
in the preceding paragraph may be exercised at the end the second year of having
received such information or before, if the parties so agree.

 

--------------------------------------------------------------------------------


 

CLAUSE SEVEN. – OVERSIGHT COMMITTEE

 

7.1       The Oversight Committee will sit three (3) representatives of the
Contractor or its subordinates and three (3) members of PERUPETRO or its
alternates. A representative of PERUPETRO S.A. will chair the oversight
Committee.  Such Oversight Committee will be installed and approve its
regulation operations within sixty (60) days after the date of signing.

 

7.2       The Oversight Committee will enjoy the following attributions:

 

a)

 

To exchange and discuss among its members all the information related to the
operations;

 

 

 

b)

 

To assess the execution of the minimum exploration work programs described under
heading 4.6;

 

 

 

c)

 

To assess the work plans and programs described under headings 4.8 and 5.3., as
well as their execution;

 

 

 

d)

 

To verify the execution of the operations for which purposes the representatives
accredited before the Oversight Committee may rely on the necessary counseling;

 

 

 

e)

 

To verify compliance with all the obligations related to the operations as set
forth in the agreements or to which the parties may agree by virtue of a
separate document; and,

 

 

 

f)

 

All other attributions that may be established in the Agreement or to which the
Parties may agree.

 

7.3       The Oversight Committee will sit whenever requested by the Parties and
with the frequency established by its own regulations. At least one representing
member from each of the parties will be required for the Oversight Committee to
be considered in session. Each of the parties will bear the expenses of their
respective members in the Oversight Committee.

 

7.4       If a discrepancy appears and subsists among the Parties at the
Oversight Committee, each such Party may request the technical or legal opinion
it deems appropriate and it may submit it to the Oversight Committee at an
extraordinary meeting. If no agreement is reached in the extraordinary meeting,
the matter will be referred to the Parties’ General Management Department for
resolving the controversy. If the discrepancy persists, provisions under heading
21.2 will apply.

 

CLAUSE EIGHT.– ROYALTIES AND VALUATION

 

8.1       The Contractor will pay the royalty in cash based on the value of
Controlled Hydrocarbons measured at one or more Production Control Points,
pursuant to provisions under headings 8.3, 8.4 and 8.5.  In case of loss of
hydrocarbons, provisions under heading 14.2 will apply.

 

8.2       For purposes of this clause, the terms below will have the following
meanings:

 

8.2.1       Transportation and storage costs: the cost, in dollars per barrel or
dollars per MMBtu, as appropriate including:

 

--------------------------------------------------------------------------------


 

a)

 

Rate paid to third parties or the Estimated Rate, expressed in dollars per
barrel or dollar per million Btu, as appropriate, for the necessary
transportation and storage of the controlled hydrocarbons from the Production
Control Point to the point of sale or transportation, including storage at that
point; and,

 

 

 

b)

 

The cost of handling and dispatching, as well as for loading, as appropriate, of
controlled Hydrocarbons to the fixed ship connection clamp or to the facilities
needed to perform the sale.

 

8.2.2       Valuation Period: Fifteen days (fortnight) of a calendar month, in
the understanding the first such fortnight is the period comprised between the
first until the fifteenth day of a calendar month, and the second fortnight is
the period remaining until the end of a calendar month.  By agreement of the
Parties, and to extent allowed by existing regulations, the valuation period may
be extended or reduced.

 

8.2.3       Basket price: The price expressed in dollar per barrel representing
the FOB value at a Peruvian export port, determined pursuant to heading 8.4.1
and subheading 8.4.3 for Controlled Natural Gas.

 

8.2.4       Realized Price: The price, expressed in dollars per MMBtu, actually
paid or to be paid by a buyer to the Contractor for the Controlled Natural Gas
and which should include all other components directly derived from the sale of
natural gas and the volume actually delivered of Controlled Natural Gas. For the
calculation of the realized price, the following will not be taken into
consideration:

 

a)   Any payment resulting from the reconciliation of natural gas volumes
contained in the corresponding purchase contracts; and

 

b)   The Impuesto General a las Ventas (Sales Tax), the Impuesto Selectivo al
Consumo (Excise Tax), the Impuesto de Promoción Municipal (Municipal Tax) and/or
any other tax levied on consumption.

 

8.2.5       Estimated Rate: The cost in dollars per barrel or dollars per MMBtu,
as appropriate, for the transportation from a Production Control Point to a sale
or export point or to a third party pipeline. This cost will take into
consideration the items, methodology and procedures mentioned in the
“Regulations for Transportation of Hydrocarbons by Pipelines” as amended, or its
successors.

 

8.2.6       Value of Controlled Oil: The product of multiplying the Controlled
Oil for a valuation period times the Basket Price Of Controlled Oil for such
period, from which the cost of transportation and storage if applicable, will be
subtracted.

 

8.2.7       Value of Controlled Condensates: The product of multiplying the
Controlled Condensates of a Valuation Period times the Basket Price of
Controlled Condensates for such period, from which price the cost of
transportation and

 

--------------------------------------------------------------------------------


 

storage if applicable, will have been subtracted.

 

8.2.8       Value of Controlled Natural Gas Liquids: The product of multiplying
the Controlled Natural Gas Liquids for a Valuation Period times the basket price
of the Controlled Natural Gas Liquids for that period, price from which the cost
of Transportation and Storage, if applicable will have been subtracted.

 

8.2.9       Value of Controlled Natural Gas: The product of multiplying the
Controlled Natural Gas in terms of its caloric content in million BTU for a
Valuation Period times the Realized Price for such period, from which price the
cost of transportation and storage, if applicable, will have been subtracted.

 

8.3       The Contractor, when making a commercial discovery statement for
hydrocarbons, will choose one of the two methodologies described in subheadings 
8.3.1 and 8.3.2, after which it will not be allowed to change the methodology
during the life of the Agreement.

 

8.3.1       Scale of Production Method: Pursuant to this methodology, a royalty
percentage for Controlled Liquid Hydrocarbons and Controlled Natural Gas Liquids
will be established and another royalty percentage will be established for the
Controlled Natural Gas for each valuation period, according to the following
chart.

 

Controlled Production
MBCD

 

Percent royalty (%)

 

< 5

 

15.00

 

5 – 100

 

15.00 – 30.00

 

>100

 

30.00

 

 

MBDC: Millions of Barrels per Calendar Day

 

When the total average of Controlled Liquid Hydrocarbons and Controlled Natural
Gas Liquids is equal to or lower than 5 MBDC, the 15% royalty will apply. When
such average is equal to or higher than 100 MBDC, a 30% royalty will apply. When
said average falls between 5 MBDC and 100 MBDC, the royalty percentage to be
applied will result from applying a linear interpolation. The royalty paid by
the Contractor for the Controlled Liquid Hydrocarbons and the Controlled Natural
Gas Liquids will be the product of applying the royalty percentage obtained for
such hydrocarbons to the value of controlled oil, the value of the Controlled
Natural Gas Liquids and the value of the Controlled Condensates, during the
corresponding Valuation Period.  To determine the average in barrels per day for
Controlled Natural Gas, the following equation will be used: barrels will be
equivalent to the volume of Controlled Natural Gas in standard cubic feet
divided by five thousand six hundred twenty six (5,626) factor. The royalty the
Contractor shall pay for the Controlled Natural Gas will be the product of
applying the royalty percentage calculated for such hydrocarbon to the value of
Controlled Natural Gas during the

 

--------------------------------------------------------------------------------


 

respective valuation period.

 

8.3.2       Economic Result Method (RRE): Pursuant to this method, the royalty
percentage will be the product of adding the 15% fixed royalty percentage to the
variable royalty percentage as follows:

 

RRE                       =             15.00 %  +             VR

||

[g26621ki03i001.gif]

 

Where:

 

VR          :               Variable Royalty % t

FR t-1      :               R t-1  Factor

 

The Variable Royalty will apply when: FR t-1 ³ 1.15, within the range of:

 

0%         £             Variable Royalty  £             20%

 

For negative VR, 0% will apply; for VR above 20%, 20% will apply

 

X t-1:

 

Revenues corresponding to the annual period preceding the time when the Variable
Royalty calculation is made. They include items applicable to Factor R t-1

Y t-1:

 

Expenses corresponding to the annual period preceding the time when the Variable
Royalty calculation is made. They include items applicable to Factor R t-1

R t-1 Factor:

 

Is the quotient between revenue and expenses from the Date of Signing until
period t-1, included

Period t-1:

 

Annual period before the time when the variable royalty was calculated.

 

where:

 

Accumulated revenues:

 

Acum[PFP*(PCP-CTAP)] + Acum[PFC*(PCC-CTAC)] +

Acum[PFG*(PRG-CTAG)] + Acum[PFL*(PCL-CTAL)] + Acum[OI]

 

PFP

 

Controlled Oil Production.

PCP

 

Oil Basket Price.

CTAP

 

Oil Transportation and Storage Cost.

PFC

 

Condensate Control Production.

PCC

 

Condensate Basket Price.

CTAC

 

Condensate Transportation and Storage Cost.

PFG

 

Natural Gas Controlled Production.

PRG

 

Natural Gas Realized Price.

CTAG

 

Natural Gas Transportation and Storage Cost.

PFL

 

Natural Gas Liquids Controlled Production.

PCL

 

Natural Gas Liquids Basket Price.

CTAL

 

Natural Gas Liquids Transportation and Storage Cost.

OI

 

Other incomes.

 

Accumulated expenses:

 

Acum    (Investment + Expenses + Royalties + Other Incomes)

 

Annex E-Accounting Procedures details the revenues and expenses and the times
for the

 

--------------------------------------------------------------------------------


 

registration the Factor Rt-1, component.

 

The calculation of the variable royalty percentage will be made twice yearly,
once in January, with information about the revenues and expenses incurred from
January to December of the prior calendar year; and again in July with
information from July of the prior calendar year to June of the current calendar
year.

 

8.4       For purposes of the Agreement, the price for each class of Controlled
Hydrocarbon will be expressed in dollars per barrel or dollars per million Btu,
and will be determined as follows:

 

8.4.1       To determine the Basket Price of Controlled Oil the following
procedure shall apply:

 

a)   UTE.  At least ninety (90) days before the Date of Beginning of Hydrocarbon
Commercial Extraction, the Parties will decide the amounts of oil that will be
produced in the Agreement Area.

 

b)   Within thirty (30) days after the determination described in the previous
paragraph, the Parties will choose an Oil Basket including a maximum of four
(4) crudes with following characteristics.

 

1.         Their quality shall be similar to that of the oil to be measured at a
Production Control Point;

 

2.         Their quotations will appear periodically in “Platt’s Oilgram Price
Report” or other source acceptable to the oil industry and to the Parties; and,

 

3.         They will be competitive in the market(s) where the oil to be
measured at a Production Controlled Point may be sold.

 

c)   Once the conditions described in the preceding paragraphs have been met,
the Parties will sign a Valuation Agreement establishing the additional terms
and conditions to those described in this subheading and which may be required
for its appropriate enforcement. The Valuation Agreement will determine the
adjustment procedures required for reasons of quality. The quality adjustments
will introduce premiums and/or penalties for improving and/or degrading the
quality of Controlled Oil compared to the types of oil included in the basket.
Likewise, the Valuation Agreement will determine a given period of existence as
well as the frequency with which the agreed methods and procedures should be
reviewed so that, at all times, a realistic determination of controlled oil
prices will be ensured. If any of the parties, at any time, considers the
enforcement of the methods and procedures established in the Valuation Agreement
does not result in a realistic determination of the FOB value at the Peruvian
exportation port for the Controlled Oil, the Parties may agree to enforce other
methods and procedures that effectively provide such result.

 

--------------------------------------------------------------------------------


 

d)   Every six (6) months or before if any of the Parties so requests, the
Parties may review the basket established for Controlled Oil valuation, and thus
ensure that the previously listed conditions continue to be met. If it is found
that any of such conditions no longer applies, the Parties may modify the basket
within thirty (30) days after the date when the basket review started. If that
period expires and the Parties have not reached an agreement about the new
basket, the provisions set forth in subheading 8.4.5 shall apply. If it is found
that API (weighted average) degree, sulphur content or other element used to
measure the quality of Controlled Oil has changed significantly compared to the
quality of the basket components (simple arithmetical average), the Parties will
change the basket so that it will reflect the quality of the Controlled Oil.

 

e)   In case the future price of one or more of the types of oil in the basket
were quoted in a currency other than the US dollars, such prices will be
converted into dollars at the exchange rate enforced on the date when each of
the referred quotations  was taken. The exchange rate to be used will be the
average of the exchange rate quoted by Citibank N.A. New York. If quotations
from that organization are not available, the Parties will agree on an
appropriate substitute.

 

f)    The Basket Price used to calculate the value of the Controlled Oil for the
Valuation Period will be determined as follows:

 

1.         For each type of oil in the basket, the arithmetical average of its
published basket will be determined using quotations for the Valuation Period.
Only the days where all the components of the baskets wee quoted will be
considered. It is understood that if the regular edition of “Platt’s Oilgram
Price Report” shows two or more quotations for the same basket component, the
quotation for the date closer to the publication will be used (“Prompt Market”);
and,

 

2.         The resulting average prices calculated following the method above,
for each basket component, will be again averaged out to determine the basket
price corresponding to the value of Controlled Oil.

 

8.4.2       To determine the Basket Price of Controlled Condensates, the
guidelines detailed in subheading 8.4.1 will apply, as appropriate. The Parties
may agree to the adjustments needed so the basket price will best reflect the
value of the Controlled Condensates.

 

8.4.3       To determine the Basket Price for Controlled Natural Gas Liquids,
the procedure established in subheading 8.4.1, will be followed, as applicable.
The Parties may agree to certain necessary adjustments so the Basket Price will
reflect as best possible the value of Controlled Natural Gas Liquids.

 

8.4.4       The price of Controlled Natural Gas will be reflected by the
Realized Price,

 

--------------------------------------------------------------------------------


 

which should reflect the selling price in the domestic market or at an export
point within the national territory, as applicable. The minimum value to be used
as Realized Price will be 0.60 US$ / MMBtu.

 

8.4.5       If the Parties cannot agree on any of the issues described in this
heading, the provisions under heading 21.2 will apply.

 

8.5       Notwithstanding provisions in paragraph d) under section 2.5 of Annex
“E”, Accounting Procedure, if at any time times the Parties identify a mistake
in calculating the factor  Rt-1 and that a different Rt-1 should have been
applied or that said factor should have been applied at another time, the
corresponding correction will be introduced retroactively to the time when the
error was made and the percent royalty will be adjusted starting at that period.
All adjustments resulting from the lower payment of a royalty will accrue
interest on behalf of the affected party from the moment when the error was
made. Refunds to the Contractor for the payment of excess royalties will be
charged against the balances PERUPETRO may have to transfer to Treasury.

 

8.6       The amount of the royalty will be calculated for each valuation
period. The corresponding payment will be made in dollars, at the latest in the
second business day after the end of the corresponding fortnight, and PERUPETRO
will issue the corresponding certificate on behalf of the Contractor  pursuant
to law. The volume of Controlled Hydrocarbons for every fortnight will be
supported by the control vouchers PERUPETRO will deliver to the Contractor after
duly signing them, as proof of conformance.

 

8.7       On the contrary, if the Contractor fails to pay PERUPETRO the amount
of royalties due, fully or partially, within the deadline foreseen under heading
8.6, the Contractor will deliver to PERUPETRO the hydrocarbons it owns and that
were extracted from the Agreement Area in the amount needed to pay the amount
due, as well as the expenses incurred and interests accrued, pursuant to heading
19.6.

 

CLAUSE NINE – TAXES

 

9.1       The Contractor will be subject to the ordinary tax regime in force in
the Republic of Peru, including the ordinary tax regime for income tax, as well
as the specific regulations set forth in this respect by Law N° 26221, in force
by the date of signing.  The State, through the Ministry of Economy and Finance,
guarantees the Contractor the benefit of tax stability during the life of the
Agreement, as a result of which the latter will be subject only to the tax
regime in force on the Date Of Signing, pursuant to provisions in the
“Reglamento de la Garantía de la Estabilidad Tributaria y de las Normas
Tributarias de la Ley N° 26221, Ley Orgánica de Hidrocarburos (Regulations of
the Tax and Tax Regulations Stability under Law  26221, Organic Hydrocarbons
Law)”, approved by Supreme Decree N° 32-95-EF, in the “Law

 

--------------------------------------------------------------------------------


 

regulating stability contracts with the State under the protection of Sectorial
Laws – Law N° 27343” as applicable, and in the “Updated Law for Hydrocarbons  –
Law N° 27377”.

 

9.2       Export of hydrocarbons from the Agreement Area made by the Contractor
are tax exempted, including tax exemptions that require an explicit statement.

 

9.3       PERUPETRO will pay the “canon”, “surplus canon” and participation in
revenues and profits.

 

9.4       The Contractor, pursuant to legal provisions in force, will pay the
taxes charged on imports of goods and services the Contractor may require to
perform the Operations, as required by law.

 

9.5       Pursuant to provisions under article 87 of the Tax Code, the
Contractor may carry its books in dollars and, consequently, the calculation of
the basis for  tax payments under his responsibility as well as the amounts of
such taxes and their actual payment, will proceed pursuant to existing laws.

 

9.6       The Contractor will enforce the linear amortization method over a
period of five (5) years starting on the year of the Date for the Beginning of
Commercial Extraction. This linear amortization will be applied to all
exploration and development expenses and to all investments made by the
Contractor starting on the Date of Signing of the Contract until the Date of
Beginning of Commercial Extraction. It is hereby set forth that the above
mentioned amortization period may be extended, but under no circumstance beyond
the term of the Agreement, if because of reasons related to prices or any other
circumstance, agreed by the Parties, and after applying the linear amortization
described in the previous paragraph, the Contractor’s financial statements yield
a negative bottom line or a fiscal loss that, in the Contractor’s view, it may
not be set off for tax purposes pursuant to tax regulation in force. The
extended amortization period will be reported in advance to the National
Superintendence for Tax Administration.

 

CLAUSE TEN – CUSTOMS DUTIES

 

10.1     The Contractor is authorized to import on a final or temporary basis,
and pursuant to legal provisions in force, any good it may need for the
economical and cost-effective and efficient execution of the operations.

 

10.2     The Contractor may import on a temporary basis, for a period of two
(2) years, all the goods required for its activities and have the corresponding
import duties suspended, including those requiring an express suspension
statement. If an additional extension is needed, the Contractor may request such
extension from PERUPETRO for periods of one (1) year and for a maximum two
(2) such periods. PERUPETRO will obtain the Directorial Resolution from the
General Hydrocarbons Bureau. The National Superintendent for Tax Administration
will authorize the extension of the temporary importation regime based on the
mentioned documents. The procedure, records and guarantees needed to enforce the
temporary importation regime

 

--------------------------------------------------------------------------------


 

will follow the rules set forth in the General Customs Law, as amended and
regulated.

 

10.3     The importation of goods and inputs required by the Contractor during
the exploration stage for exploration activities is exempt from all taxes,
including exemptions requiring an express statement, provided they are also
comprised in the list of goods subject to such benefits, pursuant to provisions
in Article 56º of Law N° 26221. The benefit will apply during the entire
exploration stage.

 

10.4     The taxes levied on the importation of goods and inputs required by the
Contractor for development and exploration activities during the development
stage will be paid and borne by the importer.

 

10.5     PERUPETRO may inspect the goods imported on either a definitive or
temporary basis as provided for in this clause for the exploration activities
during the exploration stage to certify whether those goods were imported
exclusively for the Operations.

 

10.6     The Contractor shall periodically report to PERUPETRO the goods and
inputs exempted from duties pursuant to provisions in article 56º of Law N°
26221. The Contractor may not export back or use for other purposes the goods
and inputs described in the previous paragraph without PERUPETRO’s
authorization. After obtaining such authorization, the Contractor will pay the
corresponding taxes, pursuant to article 57 under Law N° 26221.

 

CLAUSE ELEVEN.- FINANCIAL RIGHTS

 

11.1     State Guarantee.

 

The Central Reserve Bank of Peru is Party to this Agreement, pursuant to
provisions of Law Nº 26221 and Legislative Decree Nº 668, so as to provide the
Contractor the State’s guarantees described in this clause and pursuant to the
legal regulations in force at the Date of Signing. The guarantees provided by
this clause also comprise an eventual cession, pursuant to the provisions of the
Hydrocarbons Law and this Agreement.

 

11.2     Exchange Rate Regime

 

The Central Reserve Bank of Peru, on behalf of the State and pursuant to legal
provisions in force at the date of signing guarantee the Contractor will enjoy
the exchange rate regime in force on the Date of Signing and, consequently, the
Contractor will enjoy the right to the free availability, holding, use and
disposition, both internally and externally, of foreign currency as well as free
conversion of domestic currency into foreign currency in the open exchange
market under terms and conditions set forth in this clause.  In this regard, the
Central Reserve Bank of Peru, on behalf of the State, guarantees the Contractor,
pursuant to the legal regime in force on the Date of Signing, the following:

 

a)      Free availability to the Contractor of up to one hundred percent (100%)
of the foreign currency earned by its exports of Controlled Hydrocarbons, same
which may be deposited directly in its own bank accounts, locally or overseas.

 

--------------------------------------------------------------------------------


 

b)      Free availability and right to freely convert into foreign currency up
to one hundred percent (100%) of the national currency earned from its sales of
Controlled Hydrocarbons in the domestic market, and the right of deposit
directly in its own bank accounts, locally or overseas, both the foreign and
domestic currencies.

 

c)      Right to maintain, control and manage bank accounts in any currency,
both locally and overseas, and to control and freely use those accounts,  and to
freely maintain and dispose of abroad the funds deposited in those accounts
without any restriction whatsoever.

 

d)      Notwithstanding the above, the Contractor has the right to freely
dispose of, distribute, send or withhold abroad without any restriction
whatsoever its net annual profits calculated pursuant to regulations in force.

 

11.3     Foreign Currency Availability and Conversion

 

It is hereby agreed that the Contractor will convert currency through financial
system entities established in Peru, as described in paragraph b) under heading
11.2. If the availability of foreign currency may not be totally or partially
served by the above mentioned entities, the Central Reserve Bank of Peru
guarantees that it will provide the necessary foreign currency. For that
purpose, the Contractor will address the Central Bank in writing and send a
photocopy of the response letters received from not less than three
(3) financial system entities reporting their inability to serve, fully or
partially, the Contractor’s foreign currency requirements.  The letters from the
financial system entities will remain valid for two business days after the date
when they were sent.  Before 11:00 a.m. of the Business Day after the above
described documents were submitted, the Central Bank will inform the Contractor
on the exchange rate to be used for the required conversion, same which will
remain in force provided the Contractor delivers the matching value in domestic
currency for the requested transaction on the same day.  If, for any reason, the
matching amount is not delivered by the Contractor at the appointed time, the
Central Reserve Bank of Peru will report on the following Business Day, within
the same time restriction, the exchange rate to be used for the conversion if
undertaken on that same day. Notwithstanding the above, if the Central Reserve
Bank of Peru timely certifies said availability cannot be provided fully or
partially by the above mentioned entities, it may notify the Contractor to
deliver to the Central Reserve Bank of Peru the domestic currency in the amount
required to proceed to the currency conversion.

 

11.4     Changes to the exchange regime

 

The Central Reserve Bank of Peru, on behalf of the State, guarantees the regime
described in this clause will remain in force for the benefit of the Contractor
during the life of the agreement. If for any reason, the rates were not longer
fixed by supply and demand, the exchange rate applying to the Contractor will be
as follows:

 

--------------------------------------------------------------------------------


 

a)      If a single official exchange rate was established at one single value
for all currency transactions or foreign currency related transactions, starting
on the date of enforcement, the exchange rate will be that provided for in this
agreement.

 

b)      If a system of multiple, differential exchange rates were introduced or
if different values were given to a single exchange rate, the exchange rate to
be used for all the Contractor transactions will be highest foreign currency
value.

 

11.5     Enforcement of Other Legal Provisions

 

The guarantees provided by the Central Reserve Bank of Peru to the Contractor
will remain in force during the life of the Agreement. The Contractor will have
the right to embrace, totally or partially, as pertinent, the new legal
provisions regarding exchange rates or regulations issued during the life of the
Agreement, including those dealing with foreign currency exchange issues not
addressed in this clause, provided they are either of a general nature or apply
to the hydrocarbons industry. Embracing the new provisions  or regulations will
not affect the guarantees described in this clause, nor the exercise of
guarantees dealing with aspects other than those included in the new provisions
or regulations which the Contractor may have embraced.It is expressly agreed
that the Contractor may, at any time, adopt the guarantees it decided to dismiss
on a temporary basis and that returning to those guarantees does not create any
rights or duties to the Contractor concerning the period during which it decided
to adopt the new provisions or regulations described above.  In addition, it is
hereby explained that adopting such guarantees will not hamper those  or any
other guarantees, nor does it create any additional rights or duties to the
Contractor. The Contractor’s adopting the new legal exchange provisions or
regulations, as well as its decisions to return to the guarantees it decided to
dismiss temporarily, shall be reported in writing to both the Central Reserve
Bank of Peru and PERUPETRO. The provisions under this heading are established
notwithstanding those in the first paragraph under heading 11.4.

 

11.6     Economic Reporting

 

The Contractor will send monthly reports to the Central Reserve Bank of Peru 
relating its economic activity pursuant to article 74° of the Bank’s Organic law
enacted by Decree Law N° 26123.

 

CLAUSE TWELVE.- LABOR

 

12.1     The Parties agree that at the end of the fifth year after the Date of
Beginning of Commercial Extraction, the Contractor will have replaced Peruvian
personnel of equivalent professional qualifications for all its current
personnel. Exempted from the above are the foreign personnel filling management
positions and those needed to perform some specialized technical jobs, for the
Operations.  The Contractor agrees to train and form the Peruvian personnel to
undertake specialized technical tasks so they may gradually substitute for the
foreign personnel in performing such jobs.

 

--------------------------------------------------------------------------------


 

12.2     At the beginning of Operations and the end of each calendar year, the
Contractor will deliver to PERUPETRO a statistical chart of the personnel under
its service who are performing the Operations, using the form PERUPETRO will
deliver to the Contractor.

 

CLAUSE THIRTEEN.- ENVIRONMENTAL PROTECTION AND COMMUNITY RELATIONS

 

13.1     The Contractor commits to follow the provisions under the
“Environmental Protection Regulations for Hydrocarbon Activities” enacted by
Supreme Decree N° 015-2006-EM as amended, Law N° 28611, the General
Environmental Law, as amended, and all other environmental provisions in force,
as applicable.

 

13.2     The Contractor will undertake the operations in strict compliance with
sustainable development, conservation and environmental protection guidelines,
pursuant to the laws and regulations concerning environmental protection, Amazon
indigenous and peasant communities, and international treaties ratified by the
Peruvian State. In addition, it will respect the culture, habits, principles and
values of such  communities and will maintain harmonious relations with the
Peruvian State and civil society.

 

13.3     The Contractor will use the best available methods available from
international industry practice, pursuant to environmental laws and regulations,
for prevention and control of environmental pollution from the Operations; in
addition, it will perform the Operations pursuant to existing regulations on the
preservation of biological diversity, natural resources, and health and safety
of its people and its own workers.

 

CLAUSE FORTEEN – HYDROCARBON CONSERVATION AND LOSS PREVENTION

 

14.1     The Contractor shall adopt all reasonable measures to prevent the loss
or waste of the hydrocarbons on the surface or in the ground in any possible
during the prospecting and development activities.

 

14.2     The Contractor will immediately to PERUPETRO any report surface oil
spills in or outside the Agreement Area, pursuant to legal provisions in force,
indicating an estimated spill volume and the actions taken to remediate the
spill. PERUPETRO has the right to verify the spill volume and analyze the
underlying causes.  In case of surface losses in or outside the Agreement Area
before the Production Control Point caused by the Contractor’s serious
negligence or fraud, the loss volume will be valued according to Clause Eight
herein and included in the royalty calculations, notwithstanding provisions
under heading 13.1. In case of losses before the Production Control Point,
occurring under circumstances other than those described in the preceding
paragraph and that result in remedy pay to the Contractor by third parties, the
amount of the received compensation for the lost hydrocarbons, multiplied by the
factor resulting from a division between amount of the royalty paid for the
Controlled Hydrocarbons at the Production Control Point corresponding to the
lost hydrocarbons during the fortnight when the loss occurred times the value of
said Controlled Hydrocarbons calculated pursuant to heading  8.2  for the same
fortnight

 

--------------------------------------------------------------------------------


 

will be the amount the Contractor shall pay for the royalty for the lost
hydrocarbons, at the latest on the second business day after such remedy was
paid, notwithstanding provisions under heading 13.1.

 

CLAUSE FIFTEEN.- TRAINING AND TECHNOLOGY TRANSFER

 

15.1     Pursuant to article 29º of Law N° 26221, the Contractor commits to make
available to PERUPETRO, every year during the life of the Agreement, the
following amounts:

 

Paragraph

 

 

 

Annual
Contribution

 

 

 

 

 

(in US$)

 

a)

 

Until the calendar year of the Date Of Beginning Of Commercial Extraction.

 

10,000.0

 

 

 

 

 

 

 

b)

 

After the Date Of Beginning Of Commercial Extraction.

 

 

 

 

 

Barrels per Day

 

 

 

 

 

From          0     to      500

 

10,000.0

 

 

 

From      501     to      1,000

 

15,000.0

 

 

 

From    1,001    to      1,500

 

20,000.0

 

 

 

From    1,501    to      2,500

 

30,000.0

 

 

 

From    2,501    to      5,000

 

40,000.0

 

 

 

More than 5,000

 

50,000.0

 

 

The first payment will be made on the Date of Signing in an amount that will be
determined by multiplying the annual contribution corresponding to paragraph a)
above plus the fraction resulting from dividing the number of days before
finishing the calendar year underway plus three hundred sixty five (365). The
annual training contribution under paragraph b) will correspond to the segment
of average daily production of Controlled Hydrocarbons for the prior calendar
year. This contribution will be determined by dividing the total volume of
Controlled Hydrocarbons of such year by the corresponding number of days. To
determine the Barrels/Day in case of controlled natural gas production, the
following equation will be used: Barrels will be equivalent to the volume of
natural gas expressed in standard cubic feet divided by the five thousand six
hundred twenty six (5,626) value. The payments described in this heading,
excepting the first payment, will be made in January each year. Payments may be
effected by bank transfer following PERUPETRO’s instructions in this regard.

 

15.2     The Contractor will fulfill all the obligations stated by heading 15.1
by making a deposit for the account PERUPETRO shall indicate. PERUPETRO will
deliver the Contractor a communication showing conformance of payment within
five (5) Business Days after receiving the contribution.

 

15.3     Training programs organized by the Contractor for its own personnel,
both in Peru and overseas, will be reported to PERUPETRO.

 

15.4     The Contractor commits, during the development stage and if possible
during the exploration stage, to put in place an internship program for
university students that will provide complementary training pursuant to their
respective universities’

 

--------------------------------------------------------------------------------


 

requirements and existing law in Peru but without creating any labor
relationship between the Parties. In addition, the Contractor will report such
program to PERUPETRO.

 

CLAUSE SIXTEEN – CESSION AND ASSOCIATION

 

16.1     If the Contractor enters into an agreement to assign its contract
position or to partner with a third party within the Agreement, it will report
such agreement to PERUPETRO. The letter should include a request to evaluate the
potential assignee or third party who will attach the necessary complementary
information for its qualification as an oil company, pursuant to existing
regulations. If PERUPETRO grants the requested qualification, the assignment or
association will be performed through an amendment to the Agreement, pursuant to
law.

 

16.2     After notifying PERUPETRO, the Contractor may assign its contractual
position or associate with an affiliate, pursuant to law.

 

16.3     The assignee or third party will provide al the guarantees and will
undertake all the rights, responsibilities and obligations flowing from the
Agreement.

 

CLAUSE SEVENTEEN - ACT OF GOD OR FORCE MAJEURE

 

17.1     Neither of the Parties may be imputed failure to execute an obligation
or for its partial, late or defective compliance with same during the period
while such Party is affected by an Act of God or Force Majeure, provided it
accredits such cause prevented it from complying.

 

17.2     The Party affected by the Act of God or Force Majeure will report it in
writing within five (5) days after such event takes place to the other Party and
will document the way in which such event prevents it from complying with the
corresponding obligation.   The other Party will reply in writing accepting or
rejecting such explanation within fifteen (15) days after receiving the above
letter.  Failure to respond by the notified Party within the term foreseen will
be construed as an acceptance of the proposed explanation. In case of partial,
late or defective execution of the obligation hampered by the Act of God or
Force Majeure, the obligated party will make its best effort to carry it out so
as to accomplish the objectives expressed jointly by the Parties in the
Agreement and the Parties will continue to undertake their Contract-based
obligations affected in anyway by such event. The Party affected by the Act of
God or Force Majeure will resume its obligations and contract-based conditions
within a reasonable period of time after said cause or causes have been cured,
and it will notify the other party in five(5) days after such cause was cured.
The harmless Party will cooperate with the affected party in its effort. In
cases of strike, stoppages or similar events, neither of the parties will be
allowed to impose the other a solution against its will.

 

17.3     The period during which the effect of the Act of God or Force Majeure
prevents compliance with  Contract-based obligations will be added to the period
foreseen to comply with such obligations and, if appropriate, to the
corresponding Agreement and

 

--------------------------------------------------------------------------------


 

the life of the Agreement.  If the Act of God or Force Majeure affects the
execution of any of the minimum work programs described under heading 4.6, the
warrant bond posted to guarantee such program will remain in full force and
effect and will not be executed during the period while PERUPETRO does not issue
a statement about the cause invoked by the Contractor, and if any discrepancy
shall emerge about the existence of such cause while the discrepancy is
resolved. With that goal in mind, the Contractor will extend or replace such
warrant bond, as appropriate.  Likewise, as long as PERUPETRO does not make a
statement about the reason invoked by the Contractor or while the discrepancy
subsists about the existence of such cause, the period for executing the minimum
work program will be suspended. If PERUPETRO accepts the Act of God or Force
Majeure invoked by the Contractor, the latter will resume the execution of the
minimum work program as soon as the effect of the invoked cause ceases.

 

17.4     PERUPETRO will make every necessary effort to obtain the assistance or
cooperation of the corresponding document authorities so that the necessary
measures will be taken to ensure the continued and safe implementation and
operations of the activities foreseen in the Agreement.  It is hereby agreed
that when any of the Parties, at its sole criterion, considered its personnel or
its subcontractors’ personnel cannot operate within the agreement area under
appropriate conditions to guarantee their physical integrity, invoking such
situation as an Act of God or Force Majeure, will not be challenged by the other
party.

 

17.5     If the Contractor is affected by an Act of God or Force Majeure
preventing it for completing the execution of a minimum work program for a
period underway, at the end of twelve (12) consecutive months starting when such
cause emerged the Contractor may terminate the Agreement, for which purpose it
will communicate its decision to PERUPETRO at least thirty (30) days before
releasing the Agreement Area.

 

17.6     The provisions in this clause 17 do not apply to the obligations to pay
money.

 

CLAUSE EIGHTEEN - ACCOUNTING

 

18.1     The Contractor will keep its accounting records following the
accounting principles and practices established and accepted in Peru. In
addition, it will keep and maintain all its books, detailed records and
documents as may be required to account for and oversee its activities in Peru
and abroad, as related to the purpose of the Agreement, and for properly
documenting its revenues, investments, costs, expenses and taxes for each fiscal
year. Moreover, within one hundred twenty (120) days starting of the Date of
Signing, the Contractor will deliver to PERUPETRO a copy in Spanish of the
Manual of Accounting Procedures it proposes to record its operations. The
“Manual of Accounting Procedures” shall include, among others, the following:

 

a)      The language and currency for the accounting records;

 

b)      Applicable accounting principles and practices;

 

c)      Accounts structure and plan pursuant to requirements made by the
National Commission for the Supervision of Companies and Securities  (Comisión
Nacional

 

--------------------------------------------------------------------------------


 

Supervisora de Empresas y Valores - CONASEV);

 

d)      Mechanisms to identify the accounts corresponding to the agreement and
other hydrocarbons agreements, their related activities and other activities;

 

e)      Mechanisms to attribute shared revenues, investments, costs and expenses
to the agreement, other hydrocarbon agreement, related activities and other
activities; and,

 

f)       Determining the revenues and expenses accounts, as well as the detailed
records needed for computing the Rt-1 factor, and the detailed procedures
described in Annex “E” of the Agreement, as appropriate.

 

18.2     If the “Manual of Accounting Procedures” includes the items described
in paragraph f) above, within thirty (30) days after having receive it,
PERUPETRO will inform the Contractor of the approved accounting procedures to
calculate Rt-1 factor described in that paragraph or alternatively, the
suggestions it proposes to improve and/or expand such procedure. Failure by
PERUPETRO to provide such comment within the abovementioned period will be
construed as the granting of the approval to the procedure described in
paragraph f) under heading 18.1 in every respect. Within the same period of
thirty (30) days after receiving the “Manual of Accounting Procedures”,
PERUPETRO may make suggestions or remarks to improve, expand or delete one or
several of the accounting procedures proposed in the Manual.  All changes
concerning the accounting procedures for the approved Rt-1 factor will be
previously proposed to PERUPETRO for approval, following for that objective the
procedure established in the first paragraph under this heading.

 

18.3     The Contractor’s accounting books, financial statements and supporting
documents will be made available to authorized PERUPETRO representatives for
verification in the Contractor’s offices at its address of record, after having
been served appropriate notice.

 

18.4     The Contractor will keep a record of all its movable and immovable
properties used in connection with the Agreement’s Operations pursuant to the
accounting regulations in force in Peru and international oil industry generally
accepted accounting practices. PERUPETRO may request the Contractor all the
information about its properties whenever it deems appropriate. Likewise,
PERUPETRO may request the Contractor to furnish its schedule of physical
inventory-taking of the goods used in its Operations, segregated by type of
property, whether belonging to the Contractor or third parties, and may request
to be allowed to participate in such inventory-taking, if it so considers
appropriate.

 

18.5     The Contractor will send, within thirty (30) days after its issuance, a
copy of its independent auditors’ report concerning the Contractor’s financial
statement for the prior economic year. If the Contractor has signed more than
one agreement with PERUPETRO or carries out activities other that those foreseen
in the Agreement, it will carry separate accounting to prepare independent
financial statement for each

 

--------------------------------------------------------------------------------


 

agreement and/or activity and, therefore, the report prepared by its independent
auditors shall also include the financial statements for each contract and/or
activity.

 

18.6     The Contractor will send PERUPETRO, at the latter’s request, the
information included in its annual Income Tax Statement, filed with the National
Superintendence of Tax Administration or its successor.

 

C.-       SUNDRIES

 

19.1     If in one or more cases any of the Parties fails to invoke or insist on
compliance with any of the provisions under the Agreement or to exercise any of
the rights awarded under the Agreement, such omission or failure to insist will
not be construed as a waiver of such provision or rights.

 

19.2     In executing the Operations, the Contractor will comply with all the
decisions made by competent authorities in the exercise of their legal mandate. 
Likewise, the Contractor commits to honor all the decisions of competent
authorities relating to national defense and security.

 

19.3     The Contractor has the right to freely enter and leave the Agreement
Area.

 

19.4     Pursuant to legislation in force, the Contractor will have the right to
utilize in the Operations, the water, wood, gravel and other construction
materials found within the Agreement Area with due respect for third parties
rights as appropriate.

 

19.5     The license to use technical information concerning the Agreement Area,
and other areas, which the Contractor may wish to purchase from PERUPETRO, will
be granted pursuant to PERUPETRO’S policy for Managing Exploration and
Development Technical Information for which purpose the Parties will sign a
Letter of Agreement.

 

19.6     If one of the Parties fails to pay, within the agreed deadline, the
amount due, it will pay following interest trade starting on the day after the
date foreseen for that payment:

 

a)      For debts payable denominated in domestic currency, the applicable rate
will be the active rate in domestic currency (TAMN) for loans with tenure up to
three hundred sixty (360) days as published by the Superintendence for Banking
and Insurance Companies or its successor, and applied over the period elapsed
between the due date and the actual payment date; and,

 

b)      For debts denominated in dollars, and payable in domestic currency or in
dollars, the applicable rate will be the U.S. Prime Rate plus (3) three percent
points published by the Federal Reserve of the United States of America, applied
to the period running from the due date to the actual date of payment, and in
the absence of the latter rate, the Parties will agree on an appropriate
replacement.

 

19.7     The provisions under heading 19.6 will apply to all debts between
Parties flowing from this Agreement or any other agreement or transaction
between the Parties. By written agreement between the parties, a different
provision may be introduced

 

--------------------------------------------------------------------------------


 

concerning the payment of interest. The provisions herein applicable will not in
any way modify the legal rights and resources available to the Parties to
enforce the payment of amounts due.

 

19.8     In case of national emergency declared by law, by virtue of which the
State is obliged to purchase hydrocarbons from local producers, such purchase
will be made at the prices resulting from enforcing the valuation mechanisms
established by clause eight and shall be  payable in dollars within thirty (30)
after the delivery has been effected.

 

19.9     Through the Ministry of Defense and Ministry of Internal Affaire the
State will give the Contractor within the Operations and to the extent possible
all necessary security measures.

 

19.10  The Contractor will hold PERUPETRO and the State free, and indemnify
them, as appropriate, from any claim, legal action or other charges, and
encumbrances from third parties that may result from the Operations and the
relations the Contractor may enter in connection with the Agreement and which
may flow from any contractual or extra-contractual relationship, excepting those
originating by actions of PERUPETRO itself or the State.

 

19.11  The Contractor will freely dispose of the hydrocarbons to which it is
entitled pursuant to the Agreement.

 

CLAUSE TWENTY - NOTIFICATIONS AND COMMUNICATIONS

 

20.1     Every notification or communication relating to the Agreement will be
considered as validly served if made in writing and delivered against a slip or
received by certified mail or facsimile or other means agreed upon by the
parties or addressed to the addressee during a business day at the following
addresses of record:

 

PERUPETRO:

PERUPETRO S.A.

General Manager

Av. Luis Aldana Nº 320

Lima 41 - Perú

Fax: 6171801

 

Contractor:

BPZ EXPLORACION & PRODUCCION S.R.L.

General Manager

Manuel de Falla N° 297

Lima 41 - Perú

Telf.(511) 476-2244 / 476-3276 / 476-9919

Fax: (511) 225-3289 / 476-7686

 

Corporate Garantor:

BPZ ENERGY INC.

President

580 Westlake Park Blvd., Suite 525

Houston, Texas 77079

Tel: (281) 556-6200

Fax: (281) 556-6377

 

--------------------------------------------------------------------------------


 

20.2     Either of the Parties has the right to modify the address or the number
of facsimile for purposes of sending notifications and communications by means
of a notice sent to the other Party at least five (5) Business Days before the
change takes place.  Provisions included in the first paragraph under this
heading apply also to the  corporate guarantor.

 

CLAUSE TWENTY ONE.- PERUVIAN LAW APPLIES. CONFLICT RESOLUTION

 

21.1     Peruvian Law applies.  This Agreement has been negotiated, drafted and
signed pursuant to legal regulations in force in Peru and its contents,
execution and derived consequences will be governed by the internal laws and
regulations in force in the Republic of Peru.

 

21.2     Technical Conciliation Committee.  The Technical Conciliation Committee
will convene within fifteen (15) Business Days after it has been convoked by any
of the Parties and will sit three (3) qualified members with expertise in the
topic to be addressed. Each of the Parties will choose one (1) member and the
third member will be appointed by those members already designated by the
Parties. If either of the Parties fails to designate its representative within
the foreseen period or if the designated members fail to agree on the third
member within the foreseen period or if the Technical Conciliation Committee
fails to issue an opinion within the foreseen period, either of the Parties may
submit the discrepancy for resolution pursuant to provisions under heading 21.3
under this Agreement. Within sixty (60) days starting on the Date of Signing,
The Parties will agree on the procedure to be followed by this Committee. The
Technical Conciliation Committee’s resolutions must be issued within thirty (30)
days after its inauguration and will be mandatory until a final arbitration
decision, if such procedure is invoked, is issued. Notwithstanding compliance
with the decision issued by the Technical Conciliation Committee any of the
Parties may have recourse to arbitration pursuant to heading 21.3 within sixty
(60) days after the date when the above-mentioned decision was notified and
received.

 

21.3     Arbitration agreement. Any litigation, controversy, difference or
complaint resulting from or related to the Agreement, including its
interpretation, compliance, termination, effectiveness or validity, between the
Contractor and PERUPETRO, and which cannot be resolved by mutual agreement
between the Parties, will be resolved through international de jure arbitration
pursuant to article 68º of Law N° 26221. The Parties commit to do their best
effort to carry the arbitration proceeding to a successful end and execution.
The arbitration will be managed by the International Center for the Settlement
of Investment Related Disputes (hereafter ICSID) for all issues not foreseen by
this clause.  Arbitration will be organized and evolve

 

--------------------------------------------------------------------------------


 

pursuant to ICSID arbitration rules in force at the Date of Signing. There will
be three (3) arbitrators, the Parties designating one each, and the third one
being appointed by the Party-designated arbitrators. In finding a solution to
the litigation, controversy, difference or complaint submitted to arbitration,
the arbitrators will enforce the domestic law of the Republic of Peru.
Arbitration may take place at the Permanent Arbitration Tribunal or at any other
appropriate institution, whether public or private, with which the Center has
reached an agreement for that purpose, or at any other venue approved by the
Commission or Tribunal after consultation with the Secretary General. During the
arbitration, the Parties will continue to perform their Contract-derived
obligations to the extent possible, including those subject matters to
arbitration. Notwithstanding the above, if the issue under arbitration concerns
compliance with Contract obligations guaranteed by the warrant bond described
under heading 3.10, the respective terms will be suspended momentarily and such
warrant bonds may not be executed but shall be kept current during the
arbitration proceeding. To that end, the Contractor shall extend or replace such
warrant bond as required. The decision will be mandatory to the Parties and may
not be appealed or in any other way challenged, excepting under the provisions
of the Convention for the Settlement for Disputes Relating to Investments
between States and Nationals from Other States, hereafter the Convention.  The
arbitration decision issued under the Convention will be executed within the
Peruvian territory, pursuant to the regulations in force concerning the
execution of court decisions. The Parties waive their rights to filing
diplomatic complaints.

 

21.4     This Agreement is drafted and interpreted in the Spanish language for
which reason the Parties agree this version in the only and official version of
same.

 

CLAUSE TWENTY SECOND.- TERMINATION

 

22.1     Agreement termination will be governed by its own provision,
complemented by regulations under Law N° 26221; and for whatever may not be
foreseen in that law, by Civil Code provisions. Excepting those cases foreseen
under heading 22.3, when one of the Parties fails to honor any of its
obligations pursuant to the Agreement for causes other than an Act of God or
Force Majure or other non-imputable causes, the other Party may notify the
former party about that breach and its intent to terminate the Agreement within
sixty days, unless the other non-complying party cures the above-mentioned
breach or demonstrates to the other Party proper cure is underway, within that
period. If the notified party challenges or rejects such breach, the party may
refer the issue to arbitration pursuant to clause twenty one herein within
thirty (30) days after notification was served. If so, the sixty (60) day period
will be suspended until the arbitration decision is notified to the Party, and
the agreement will be terminated, if after confirming the breach, the defending
Party fails to provide cure or to demonstrate before the other party such cure
is underway,

 

--------------------------------------------------------------------------------


 

within such period. The Agreement may be terminated before the expiration of the
Agreement’s life by express agreement between the Parties.

 

22.2     At the termination of the Agreement, all the parties’ rights and
obligations shall sees as specified in the Agreements while due consideration
will be given to the following:

 

a)      The rights and obligations of the parties flowing from this Agreement
before such termination will be honored, including, inter alia,  the
Contractor’s rights to the extracted hydrocarbons and the guarantees set forth
in the Agreement;   and,

 

b)      In case of breach by any of the Parties before the termination of any of
the obligations set forth in the Agreement, said breach will be cured by the
offending Party, excepting obligations which for their own nature are
extinguished when the Agreement itself is terminated.

 

22.3     The Agreement will be resolved de jure and without further procedure in
the following cases:

 

22.3.1        If the Contractor fails to execute the minimum work program of any
period during the exploration stage after having enjoyed the postponements
provided for under heading 3.4, if applicable, and without an explanation
provided to PERUPETRO’s satisfaction, excepting provisions under headings 4.7
and 4.13.

 

22.3.2        If at the end of the exploration stage or the withholding period,
whatever happens last, no announcement of commercial discovery is made.

 

22.3.3        In the cases specified under headings 3.10, 4.2 and 17.5.

 

22.3.4        If the Contractor is declared insolvent, dissolved, liquidated or
bankrupt, and the Contractor fails to serve notice as described under heading
16.1 within fifteen (15) days, identifying the third party that will take its
position in the Agreement.

 

22.3.5        If the corporate guarantee mentioned under heading 3.11 is not in
force and the Contractor does not comply in replacing it within fifteen (15)
Business Days being served PERUPETRO’S notification requiring such replacement,
or if the entity that issued the guarantee described under heading 3.11 was
declared insolvent, dissolved, liquidated or bankrupt and the Contractor fails
to consequentially report PERUPETRO within fifteen (15) business Days after the
request made by PERUPETRO and identify the third party that will provide the
corporate guarantee, provided PERUPETRO evaluates and approves such candidate.

 

22.3.6        By mandate of an arbitration decision declaring, in the cases
provided for under heading 22.1, that failure to comply was not cured pursuant
to provisions under that heading or by arbitration decision declaring the
termination of the Contract.

 

22.4     Pursuant to provisions under article 87 of Law N° 26221, in case of
breach by the Contractor of the provisions concerning environmental issues,
OSINERGMIN will impose the corresponding sanctions and the Ministry of Energy
and Mines may terminate the

 

--------------------------------------------------------------------------------


 

Agreement, after reporting to OSINERGMIN.

 

22.5     If the Contractor, or the entity that provides the guarantee described
under heading 3.11, requests protection against its creditors, PERUPETRO may
terminate the Agreement if it considers its rights under the Agreement are not
properly protected.

 

22.6     At the termination of the Agreement, the Contractor will turn over to
the State through PERUPETRO, as ownership, unless the latter does not require
them, with no charge or cost to it, in good state of repair, maintenance and
operation, taking account of normal wear resulting from normal wear and tear,
the properties, power facilities, campsites, means of communication, pipelines
and other production goods and facilities owned by the Contractor that will
allow continuing with the development operations. In case of joint development
of oil, non-associated natural gas and/or non-associated natural gas condensates
at the end of the term established under heading  3.1 for the oil development
stage, the Contractor will deliver as property to the State, through PERUPETRO,
unless the latter does not require them, without any charge or cost to the
latter, in good state of conservation and operation and taking into account the
normal wear and tear produced by the use of all the goods and facilities needed
for developing oil that are not needed for developing non-associated natural gas
and/or  non-associated natural gas and condensates.  The goods and facilities
kept by the Contractor for developing non-associated natural gas and/or
non-associated natural gas or condensates that were also used for developing
oil, although still owned by the Contractor, will be used for that development,
for which purpose the Parties will sign an agreement. If the Contractor has been
using the goods and facilities described in the first paragraph under this
heading and they are not related exclusively to the operations or its
accessories, in other words, they have also been used for operations in other
areas under contracts in force for the exploration and development of
hydrocarbons in Peru, the Contractor will continue to own and utilize such
goods.

 

22.7     For purposes of the provisions under heading 22.6, during the last year
of life of the Agreement, the Contractor will provide PERUPETRO all the
facilities and will assist it in whatever may be necessary without interfering
with the Operations, so PERUPETRO can carry out all the acts and enter into all
agreements that would allow an ordered and uninterrupted transition of the
Operations underway at the date of termination of the Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX “A”

 

DESCRIPTION OF BLOCK XXIII

 

LOCATION

 

Block XXII is located in provinces of Contralmirante Villar and Tumbes in the
Tumbes Department; Talara in the Piura Department, and it is demarcated as shown
in Annex “B” pursuant to the following description.

 

REFERENCE POINT

 

Reference Point (R.P.) is the Tumbes station located in the Tumbes District;
Provinces of Tumbes in the Tumbes Department.

 

DEPARTURE POINT

 

From the Reference Point (R.P.) a distance of 3,304.608 m is measured to the
South, then 12,214.150 m West until reaching Point (1) which is the Departure
Point (D.P.) of the Block’s perimeter.

 

BLOCK CONFIGURATION

 

From Point (1) or (P.P.) 17,271.900 m South are measured in a straight line with
Azimuth 180°00’00” until reaching Point (18).

 

From Point (18) 18,200.274 m are measured South West in a straight line with
Azimuth 254°03’16”57 until reaching Point (22).

 

From Point (22) 14,142.135 m are measured South West in a straight line with
Azimuth 225°00’00” until reaching Point (24).

 

From Point (25) 29,939.029 m are measured South in a straight line with Azimuth
180°00’00” until reaching Point (51).

 

From Point (51) 8,737.273 m are measured South West in a straight line with
Azimuth 247°52’09”08 until reaching Point (52).

 

From Point (52) 17,256.042 m are measured North West in a straight line with
Azimuth 295°24’27”78 until reaching Point (45).

 

From Point (45) 1,460.724 m are measured Northwest in a straight line with
Azimuth 295°24’27”79 until reaching Point (44).

 

From Point (44) 3,468.545 m are measured North West in a straight line with
Azimuth 303°20’00”20 until reaching Point (42).

 

From Point (42) we continue North East along the shoreline for about 6,393.320
meters until reaching Point (34).

 

From Point (34) 9,663.674 m are measured East in a straight line with Azimuth
90°00’00” until reaching Point (36).

 

From Point (36) 5,000.050 m are measured North in a straight line with Azimuth
360°00’00” until reaching Point (31).

 

From Point (31) 7,513.055 m are measured West in a straight line with Azimuth
270°00’00” until reaching Point (30).

 

From Point (30) we continue North East along the shoreline for about 51,100.190
metros

 

--------------------------------------------------------------------------------


 

until reaching Point (6).

 

From Point (6) 3,719.490 m are measured South East in a straight line with
Azimuth 145°11’35”14 until reaching Point (13).

 

From Point (13) 5,521.095 m are measured North East in a straight line with
Azimuth 51°59’18”56 until reaching Point (5).

 

From Point (5) 2,122.423 m are measured North West in a straight line with
Azimuth 325°14’32”75 until reaching Point (4).

 

From Point (4) we continue North East along the shoreline for abut 15,940.380
meters until reaching Point (1) or Departure Point (D.P.) closing the Block’s
perimeter.

 

Borders

 

West and North with Blocks Z-1 and XX; East with Block XIX and free areas; South
with Blocks V, X and XXV, and free areas.

 

PLOT DEFINITION

 

Plot 1 surrounded by corner points 1, 3 and 2

 

Plot 2 surrounded by corner points 2, 2, 12 and 11

 

Plot 3 surrounded by corner points 6, 12, 16, 15 and 14

 

Plot 4 surrounded by corner points 2,11,17,16,13,5 y 4; 7,8,10 and 9

 

Plot 5 surrounded by corner points 11,12,18,19 and 17

 

Plot 6 surrounded by corner points 14,15,22,21 and 20

 

Plot 7 surrounded by corner points 15,16,17,19 and 22

 

Plot 8 surrounded by corner points 20,21,24 and 23

 

Plot 9 surrounded by corner points 21,22 and 24

 

Plot 10 surrounded by corner points 25,28,27 and 26

 

Plot 11 surrounded by corner points 23,24,29,28 and 25

 

Plot 12 surrounded by corner points 26,27,32,31 and 30

 

Plot 13 surrounded by corner points 27,28,29,33 and 32

 

Plot 14 surrounded by corner points 31,32,37 and 36

 

Plot 15 surrounded by corner points 32,33,38 and 37

 

Plot 16 surrounded by corner points 34,35,39,43 and 42

 

Plot 17 surrounded by corner points 35,36,37,40 and 39

 

Plot 18 surrounded by corner points 37,38,41 and 40

 

Plot 19 surrounded by corner points 42,43,46,45 and 44

 

Plot 20 surrounded by corner points 39,40,48,47,46 and 43

 

Plot 21 surrounded by corner points 40,41,50,49 and 48

 

Plot 22 surrounded by corner points 47,48,49 and 52

 

Plot 23 surrounded by corner points 49,50,51 and 52

 

--------------------------------------------------------------------------------


 

LIST OF BLOCK CORNER COORDINATES

 

 

 

GEOGRAPHIC COORDINATES

 

U.T.M. FLAT COORDINATE

Point

 

South Latitude

 

West Latitude

 

Meters North

 

Meters East

East. Tumbes

 

03°32’59”322

 

80°25’45”757

 

9’607,610.298

 

563,378.600

1 (P.P.)

 

03°34’47”167

 

80°32’21”582

 

9’604,305.690

 

551,164.450

18

 

03°44’09”671

 

80°32’21”294

 

9’587,033.790

 

551,164.450

22

 

03°46’52”759

 

80°41’48”566

 

9’582,033.790

 

533,664.450

24

 

03°52’18”538

 

80°47’12”693

 

9’572,033.790

 

523,664.450

51

 

04°08’33”596

 

80°47’12”440

 

9’542,094.761

 

523,664.450

52

 

04°10’20”855

 

80°51’34”937

 

9’538,803.234

 

515,570.885

45

 

04°06’19”770

 

81°00’00”522

 

9’546,207.056

 

499,983.890

44

 

04°05’59”370

 

81°00’43”316

 

9’546,833.790

 

498,664.450

42

 

04°04’57”292

 

81°02’17”303

 

9’548,739.790

 

495,766.524

34

 

04°02’02”711

 

80°00’23”156

 

9’554,099.970

 

499,285.996

36

 

04°02’02”696

 

80°55’09”754

 

9’554,099.970

 

508,949.670

31

 

03°59’19”853

 

80°55’09”770

 

9’559,100.020

 

508,949.670

30

 

03°59’19”867

 

80°59’13”412

 

9’559,100.020

 

501,436.615

6

 

03°40’55”420

 

80°41’22”204

 

9’593,005.541

 

534,481.448

13

 

03°42’34”858

 

80°40’13”341

 

9’589,951.540

 

536,604.580

5

 

03°40’44”071

 

80°37’52”369

 

9’593,351.540

 

540,954.580

4

 

03°39’47”298

 

80°38’31”616

 

9’595,095.263

 

539,744.575

 

Internal Limits Coordinates

 

7

 

03°41’12”438

 

80°38’16”815

 

9’592,480.840

 

540,200.110

8

 

03°41’12”422

 

80°37’37”914

 

9’592,480.840

 

541,400.120

10

 

03°41’54”760

 

80°37’37”896

 

9’591,180.830

 

541,400.120

9

 

03°41’54”777

 

80°38’16”798

 

9’591,180.830

 

540,200.110

 

--------------------------------------------------------------------------------


 

LIST OF PLOT CORNER COORDINATES

 

POINT

 

U.T.M. FLAT COORDINATES

1

 

9’604,305.690 m N

 

551,164.450 m E

2

 

9’595,909.937 m N

 

542,164.450 m E

3

 

9’595,909.937 m N

 

551,164.450 m E

4

 

9’595,095.263 m N

 

539,744.575 m E

5

 

9’593,351.540 m N

 

540,954.580 m E

6

 

9’593,005.541 m N

 

534,481.448 m E

7

 

9’592,480.840 m N

 

540,200.110 m E

8

 

9’592,480.840 m N

 

541,400.120 m E

9

 

9’591,180.830 m N

 

540,200.110 m E

10

 

9’591,180.830 m N

 

541,400.120 m E

11

 

9’590,493.936 m N

 

542,164.450 m E

12

 

9’590,493.936 m N

 

551,164.450 m E

13

 

9’589,951.540 m N

 

536,604.580 m E

14

 

9’587,033.789 m N

 

525,611.930 m E

15

 

9’587,033.790 m N

 

533,664.450 m E

16

 

9’587,033.789 m N

 

536,604.580 m E

17

 

9’587,033.789 m N

 

542,164.450 m E

18

 

9’587,033.790 m N

 

551,164.450 m E

19

 

9’584,462.361 m N

 

542,164.450 m E

20

 

9’582,033.790 m N

 

521,800.395 m E

21

 

9’582,033.790 m N

 

523,664.450 m E

22

 

9’582,033.790 m N

 

533,664.450 m E

23

 

9’572,033.790 m N

 

518,758.195 m E

24

 

9’572,033.790 m N

 

523,664.450 m E

25

 

9’570,394.450 m N

 

516,664.450 m E

26

 

9’564,100.020 m N

 

506,372.355 m E

27

 

9’564,100.020 m N

 

513,664.450 m E

28

 

9’564,100.020 m N

 

516,664.450 m E

29

 

9’564,100.020 m N

 

523,664.450 m E

30

 

9’559,100.020 m N

 

501,436.615 m E

31

 

9’559,100.020 m N

 

508,949.670 m E

32

 

9’559,100.020 m N

 

513,664.450 m E

33

 

9’559,100.020 m N

 

523,664.450 m E

34

 

9’554,099.970 m N

 

499,285.996 m E

35

 

9’554,099.970 m N

 

503,664.450 m E

36

 

9’554,099.970 m N

 

508,949.670 m E

37

 

9’554,099.970 m N

 

513,664.450 m E

38

 

9’554,099.970 m N

 

523,664.450 m E

39

 

9’549,099.970 m N

 

503,664.450 m E

40

 

9’549,099.970 m N

 

513,664.450 m E

41

 

9’549,099.970 m N

 

523,664.450 m E

42

 

9’548,739.790 m N

 

495,766.524 m E

43

 

9’548,739.790 m N

 

503,664.450 m E

44

 

9’546,833.790 m N

 

498,664.450 m E

45

 

9’546,207.056 m N

 

499,983.890 m E

46

 

9’544,458.791 m N

 

503,664.450 m E

47

 

9’544,099.970 m N

 

504,419.861 m E

48

 

9’544,099.970 m N

 

513,664.450 m E

49

 

9’544,099.970 m N

 

515,570.885 m E

50

 

9’544,099.970 m N

 

523,664.450 m E

51

 

9’542,094.761 m N

 

523,664.450 m E

52

 

9’538,803.234 m N

 

515,570.885 m E

 

--------------------------------------------------------------------------------


 

SURFACE AREAS (Areas by Plots)

 

Plot

 

Area

1

 

3,178.155 he

2

 

4,874.401 he

3

 

3,779.309 he

4

 

2,974.064 he

5

 

4,271.275 he

6

 

5,247.080 he

7

 

3,217.857 he

8

 

3,732.735 he

9

 

5,000.000 he

10

 

3,190.048 he

11

 

5,388.365 he

12

 

5,006.942 he

13

 

5,000.000 he

14

 

2,357.413 he

15

 

5,000.050 he

16

 

3,263.753 he

17

 

5,000.000 he

18

 

5,000.000 he

19

 

1,822.922 he

20

 

4,986.447 he

21

 

5,000.000 he

22

 

2,953.202 he

23

 

2,954.938 he

Total

 

93,198.956 he

 

05 regular plots 5,000.000 ha each

 

25,000.000 he

18 irregular Plots, various surface areas

 

68,198.956 he

TOTAL 23 LOTS

 

93,198.956 he

 

The coordinates, distances, areas and azimuths described in this annex are based
in the Spheroid International Universal Transversal Mercator (U.T.M.) Projection
System, Zone 17 (Central Meridian 81º00’00”).

 

The Geodesic Datum is provisional for South America, La Canoa, 1956, located in
Venezuela (PSAD 56).

 

In case of discrepancy between the U.T.M. and geographic coordinates or between
Distances, Areas and Azimuths, the U.T.M. coordinates will prevail.

 

ANNEX “B”

 

MAP OF THE AGREEMENT AREA BLOCK XXIII

 

THIS IS THE MAP OF BLOCK XXIII SHOWING THE AREA UNDER THIS LICENSE AGREEMENT FOR
THE EXPLORATION AND DEVELOPMENT OF HYDROCARBONS ENTERED INTO BY AND BETWEEN
PERUPETRO S.A. AND BPZ EXPLORACI{ON & PRODUCCI{ON S.R.L. WHICH, DULY SIGNED BY
THE PARTIES, IS ATTACHED TO THE PUBLIC DEED HEREWITH.

 

--------------------------------------------------------------------------------


 

ANNEX C-1

 

WARRANT BOND FOR THE FIRST PERIOD OF THE MINIMUM WORK PROGRAM

 

WARRANT BOND Nº

Lima,

Gentlemen,

PERUPETRO S.A.

 

Gentlemen:

 

Hereby, we (name of financial system entity) constitute ourselves as joint and
several guarantors of BPZ EXPLORACION & PRODUCCION S.R.L.(hereafter the
Contractor) before PERUPETRO S.A. (hereafter PERUPETRO) for the amount three
million seventy five thousand and 00/100 Dollars (US$ 3,075,000.00) to guarantee
the performance of the Contractor’s obligations under the minimum work program
for the first period of the exploration stage, as described in Clause Four  of
the License Agreement for the Exploration and Development of Hydrocarbons in
Block XXIII, signed with PERUPETRO (hereafter the Agreement).

 

The obligation assumed by (name of financial system entity) under this warrant
bond is limited to pay PERUPETRO the amount of three million seventy five
thousand and 00/100 dollars (US$ 3’075,000.00) as per a request of payment.

 

1.    This guarantee is joint and several, without benefit of excussion,
irrevocable, unconditional and to be executed automatically and paid on demand
within its tenure, at  presentation of a notarized letter addressed by PERUPETRO
to  (financial system entity) requesting the payment of three million seventy
five thousand and 00/100 dollars (US$ 3’075,000.00) and declaring the Contractor
has failed to comply fully or partially with the obligation mentioned above, and
enclosing with that letter, as only support and justification, a certified copy
of the notarized letter addressed by PERUPETRO to the Contractor demanding its
compliance with the abovementioned obligation and notifying it of PERUPETRO’s
intention to execute the warrant bond; said notarized letter sent by PERUPETRO
to the Contractor will have been delivered to the latter at least twenty (20)
calendar days before the date when PERUPETRO files the corresponding payment
claim to (financial system entity).

 

2.    This warrant bond will expire at the latest on XXX unless before that
date(financial system entity) receives a letter from PERUPETRO releasing
(financial system entity) and the Contractor from all their responsibilities
attached to this warrant bond, in which case this warrant bond will be cancelled
on the day when said PERUPETRO letter is received.

 

3.    All delays on our side to honor this warrant bond on your behalf will
accrue interest equivalent to the foreign currency active rate (Tasa Activa en
Moneda Extranjera – TAMEX, or its successor, paid by financial system
institutions and published by the Superintendence of Banking and Insurance
applicable during the period of delay. The

 

--------------------------------------------------------------------------------


 

interest will be calculated starting on the date when the notarized letter sent
by PERUPETRO to (financial system entity) was received. After the expiration or
cancellation date, no complaint will be admitted concerning this warrant bond
and (financial system entity) and the Contractor will be released from all
responsibility or obligation concerning this warrant bond.

 

 

Sincerely,

 

 

(Financial system entity)

 

ANNEX C-2

 

WARRANT BOND FOR THE SECOND PERIOD OF THE MINIMUM WORK PROGRAM

 

WARRANT BOND Nº

Lima,

Messrs.

PERUPETRO S.A.

 

Gentlemen,

 

Hereby, we (entity of financial system) constitute ourselves as joint and
several guarantors of BPZ EXPLORACION & PRODUCCION S.R.L.(hereafter the
Contractor) before PERUPETRO S.A. for the amount of three million three hundred
ninety and 00/100 Dollars (US$ 3,390,000.00) to guarantee the performance of the
Contractor’s obligations under the minimum work program for the second period of
the exploration phase, as described in Clause Four  of the License Agreement for
the Exploration and Development of Hydrocarbons in Block XXIII, signed with
PERUPETRO (hereafter the Agreement).

 

The obligation assumed by (name of financial system entity) under this warrant
bond is limited to pay PERUPETRO the amount of three million three hundred
ninety and 00/100 Dollars (US$ 3,390,000.00) when required.

 

1.    This guarantee is joint and several, without benefit of excussion,
irrevocable, unconditional and to be executed automatically and paid on demand
within its tenure, at presentation of a notarized letter addressed by PERUPETRO
to (financial system entity) requesting the payment of three million three
hundred ninety and and 00/100 Dollars (US$ 3,390,000.00) declaring the
Contractor has failed to comply in full or partially with the obligation
mentioned above, and inclosing with that letter, as only support and
justification, a certified copy of the notarized letter addressed by PERUPETRO
to the Contractor demanding its compliance with the abovementioned obligation
and notifying it of its intention to execute the warrant bond; said notarized
letter sent by PERUPETRO to the Contractor will have been delivered to the
latter at least twenty (20) calendar days before the date when PERUPETRO files
the corresponding payment claim to (financial system

 

--------------------------------------------------------------------------------


 

entity).

 

2.   This warrant bond will expire at the latest on XXX unless before that date
(financial system entity) receives a letter from PERUPETRO releasing (financial
system entity) and the Contractor from all their responsibilities attached to
this warrant bond, in which case this warrant bond will be cancelled on the day
when said PERUPETRO letter is received.

 

3.    All delays on our side to honor this warrant bond on your behalf will
accrue interest equivalent to the foreign currency active rate (Tasa Activa en
Moneda Extranjera – TAMEX), or its successor, paid by financial system
institutions and published by the Superintendence of Banking and Insurance
applicable during the period of delay. The interest will be calculated starting
on the date when the notarized letter sent by PERUPETRO to (financial system
entity) was received. After the expiration or cancellation date, no complaint
will be admitted concerning this warrant bond and (financial system entity) and
the Contractor will be released from all responsibility or obligation concerning
this warrant bond.

 

 

Sincerely,

 

 

(Financial system entity)

 

ANNEX C-3

 

WARRANT BOND FOR THE THIRD PERIOD OF THE MINIMUM WORK PROGRAM

 

WARRANT BOND Nº

Lima,

Messrs.

PERUPETRO S.A.

 

Gentlemen,

 

Hereby, we (entity of financial system) constitute ourselves as joint and
several guarantors of BPZ EXPLORACION & PRODUCCION S.R.L.(hereafter the
Contractor) before PERUPETRO S.A. (hereafter PERUPETRO) for the amount of two
million two hundred seventy five thousand and 00/100 Dollars (US$ 2,275,000.00)
to guarantee the performance of the Contractor’s obligations under the minimum
work program for the first period of the exploration phase, as described in
Clause Four  of the License Agreement for the Exploration and Development of
Hydrocarbons in Block XXIII, signed with PERUPETRO (hereafter the Agreement).

 

The obligation assumed by (name of financial system entity) under this warrant
bond is limited to pay PERUPETRO the amount of two million two hundred seventy
five thousand and 00/100 Dollars (US$ 2,275,000.00).

 

--------------------------------------------------------------------------------


 

1.    This guarantee is joint and several, without benefit of excussion,
irrevocable, unconditional and to be executed automatically and paid in demand
within its tenure, by submission of a notarized letter addressed by PERUPETRO to
(financial system entity) requesting the payment of two million two hundred
seventy five thousand and 00/100 Dollars (US$ 2’275,000.00) declaring the
Contractor has failed to comply in full or partially with the obligation
mentioned above, and enclosing with that letter, as only support and
justification, a certified copy of the notarized letter addressed by PERUPETRO
to the Contractor demanding its compliance with the abovementioned obligation
and notifying it of its intention to execute the warrant bond; said notarized
letter sent by PERUPETRO to the Contractor will have been delivered to the
latter at least twenty (20) calendar days before the date when PERUPETRO files
the corresponding payment claim to (financial system entity).

 

2.    This warrant bond will expire at the latest on XXX unless before that date
(financial system entity) receives a letter from PERUPETRO releasing (financial
system entity) and the Contractor from all their responsibilities attached to
this warrant bond, in which case this warrant bond will be cancelled on the day
of reception when said PERUPETRO letter is received.

 

3.    All delays on our side to honor this warrant bond on your behalf will
accrue interest equivalent to the foreign currency active rate (Tasa Activa en
Moneda Extranjera – TAMEX), or its successor, paid by financial system
institutions and published by the Superintendence of Banking and Insurance
applicable during the period of delay or its successor. The interest will be
calculated starting on the date when the notarized letter sent by PERUPETRO to
(financial system entity) was received. After the expiration or cancellation
date, no complaint will be admitted concerning this warrant bond and (financial
system entity) and the contractor will be released from all responsibility or
obligation concerning this warrant bond.

 

 

Sincerely,

 

 

(Financial system entity)

 

--------------------------------------------------------------------------------


 

ANNEX C-4

 

WARRANT BOND FOR THE FOURTH PERIOD OF THE MINIMUM WORK PROGRAM

 

WARRANT BOND Nº

Lima,

Messrs.

PERUPETRO S.A.

 

Gentlemen,

 

Hereby, we (entity of financial system) constitute ourselves as joint and
several guarantors of BPZ EXPLORACION & PRODUCCION S.R.L.(hereafter the
Contractor) before PERUPETRO S.A. (hereafter PERUPETRO) for the amount one
million three hundred fifteen thousand and 00/100 Dollars (US$ 1,315,000.00) to
guarantee the performance of the Contractor’s obligations under the minimum work
program for the first period of the exploration phase, as described in Clause
Four  of the License Agreement for the Exploration and Development of
Hydrocarbons in Block XXIII, signed with PERUPETRO (hereafter the Agreement).

 

The obligation assumed by (Name of Financial system entity) under this warrant
bond is limited to pay PERUPETRO the amount of one million three hundred fifteen
thousand and 00/100 Dollars (US$ 1,315,000.00)when required.

 

1.    This guarantee is joint and several, without benefit of excussion,
irrevocable, unconditional and to be executed automatically and paid in demand
within its tenure, by submission of a notarized letter addressed by PERUPETRO to
(financial system entity) requesting the payment of one million three hundred
fifteen thousand and 00/100 Dollars (US$ 1,315,000.00)declaring the Contractor
has failed to comply in full or partially with the obligation mentioned above,
and enclosing with that letter, as only support and justification, a certified
copy of the notarized letter addressed by PERUPETRO to the Contractor demanding
its compliance with the abovementioned obligation and notifying it of its
intention to execute the warrant bond; said notarized letter sent by PERUPETRO
to the Contractor will have been delivered to the latter at least twenty (20)
calendar days before the date when PERUPETRO files the corresponding payment
claim to (financial system entity).

 

2.    This warrant bond will expire at the latest on XXX unless before that date
(financial system entity) receives a letter from PERUPETRO releasing (financial
system entity) and the Contractor from all their responsibilities attached to
this warrant bond, in which case this warrant bond will be cancelled on the day
when said PERUPETRO letter is received.

 

3.    All delays on our side to honor this warrant bond on your behalf will
accrue interest equivalent to the foreign currency active rate (Tasa Activa en
Moneda Extranjera – TAMEX), or its successor, paid by financial system
institutions and published by the Superintendence of Banking and Insurance
applicable during the period of delay. The interest will be calculated starting
on the date when the notarized letter sent by PERUPETRO to (financial system
entity) was received. After the expiration or cancellation date, no complaint
will be admitted concerning this warrant bond and (financial system entity) and
the Contractor will be released from all responsibility or obligation concerning
this warrant bond.

 

 

Sincerely,

 

 

(Financial system entity)

 

--------------------------------------------------------------------------------


 

ANNEX D

 

CORPORATE GUARANTEE

 

Messrs.

PERUPETRO S.A.

Av. Luis Aldana 320

Lima 41

PERU

 

By these presents, BPZ ENERGY INC., pursuant to Section 3.11 of the License
Agreement for the Exploration and Development of Hydrocarbons in Block XXIII to
be signed by PERUPETRO S.A. (“PERUPETRO”) and BPZ EXPLORACION & PRODUCCION
S.R.L., provides a joint and several guarantee before PERUPETRO on behalf of BPZ
EXPLORACION & PRODUCCION S.R.L. that the latter will honor all its obligations
pursuant to the minimum work program described under heading 4.6 of the
Agreement, as well as the execution by BPZ EXPLORACION Y PRODUCCION S.R.L. of
each of the annual development programs, as adjusted or amended, that may be
submitted by BPZ EXPLORACIÓN Y PRODUCCIÓN S.R.L. with PERUPETRO pursuant to
heading 5.3 under the Agreement.

 

This guarantee will survive while BPZ EXPLORACION Y PRODUCCION S.R.L.’s
obligations under the Agreement while BPZ EXPLORACION Y PRODUCCION S.R.L. may be
required. For purposes of this guarantee, BPZ ENERGY INC. submits to the laws of
the Republic of Peru, expressly waives any diplomatic claim and submits to the
arbitration procedure for the solution of controversies set forth in clause 21
of the Agreement.

 

Yours,

Corporate Guarantor

Legally Authorized Representative.

 

--------------------------------------------------------------------------------


 

ANNEX E

 

ACCOUNTING PROCEDURE

 

1.                                      GENERAL PROVISIONS

 

OBJECTIVE

 

The objective of this annex is to establish the accounting regulations and
procedures that will allow determining the revenues, investments, expenses and
operating costs of the Contractor for purposes of calculating Factor Rt-1
mentioned in Clause 8 under the Agreement.

 

DEFINITIONS

 

The words used in this annex have been defined in Clause One to the Agreement
and will have the meaning given to them in that clause. The accounting terms
included in this annex will have the meaning given to them in the accounting
regulations and practices accepted in Peru and in the international petroleum
industry.

 

ACCOUNTING PRINCIPLES

 

a) The Contractor will carry its books pursuant to the legal regulations in
force, the accounting principles and practices established and accepted in Peru
and in the international petroleum industry, and pursuant to provisions in this
accounting procedure.

 

b) The Manual of Accounting Procedures mentioned under heading 18.1 of the
Agreement will take into account the provisions detailed in this annex.

 

2.              ACCOUNTING REGISTRIES, INSPECTION AND ADJUSTMENTS

 

ACCOUNT SYSTEM

 

For purposes of determining factor Rt-1, the Contractor will carry a special
accounting system to register, in dollars, the revenues earned and the expenses
made, as related to the Agreement’s operations. This system will comprise two
main accounts: the factor Rt-1 revenues account and the factor Rt-1 expenses
account.

 

EXCHANGE RATE

 

The accounts carried out in domestic currency at the selling exchange rate in
force on the day when the disbursement was made or the revenue was earned. The
transactions made in dollars and the evaluation of output will be recorded
pursuant to provisions under 3.3 of this annex.

 

SUPPORTING DOCUMENTATION

 

The contractor will keep in its file the original supporting documents for the
charges made against the account for factor Rt-1

 

--------------------------------------------------------------------------------


 

FACTOR Rt-1 ACCOUNT STATEMENT

 

During the exploration stage, the Contractor will send, within thirty days after
the end of each period, a detailed monthly statement of the revenues and
expenses accounts for factor Rt-1, corresponding to that period.
If the contractor chose to use the method described under heading 8.3.2 to
calculate the royalty, it will submit to PERUPETRO, within thirty (30) days
after the date of statement of commercial discovery, a detailed monthly
statement of the factor Rt-1 revenues and expenses accounts for the period
running between the last statement submitted until the previous year’s month of
July or December, as appropriate.

 

Subsequently, the Contractor will send PERUPETRO, within fifteen (15) days after
the end of the month of January and July of every calendar year, a detailed
monthly statement of the factor Rt-1 revenues and expenses accounts for the
prior half-year.

 

a) Factor Rt-1 Revenue Account Statement.

 

The Monthly Revenue Account Statement includes evaluation of the controlled
production for the reporting semester. Additionally, it will include a detailed
and classified record of all transactions for which the Contractor has earned
revenues, including the date when the revenue was actually earned as well as a
summary description of the transaction, number of the accounting voucher, amount
in dollars or in domestic currency and in dollars, if the revenue was earned in
domestic currency, and the corresponding exchange rate.

 

b) Factor Rt-1 Expenses Account Statement

 

The monthly expenses account statement will detail and classify all the
transactions for which the Contractor has made disbursements, including the
dates when such disbursement was actually made, as well as a summary description
of the transaction, number of the accounting voucher, amount in dollars or in
domestic currency and in dollars if the disbursement was made in domestic
currency, and the corresponding exchange rate.

 

ACCOUNTING INSPECTION AND ADJUSTMENTS

 

a) The accounting ledgers and the original supporting documents for the
transactions described in each account statement will be made available, during
business hours, to the authorized PERUPETRO representatives for their
inspection, when they so require.

 

The inspection of the accounting books and the supporting documentation will be
performed pursuant to generally accepted auditing principles, including sampling
principles, as required.

 

b) The factor Rt-1  on account statements will be considered as accepted if
PERUPETRO does not file a non objection in writing within twenty-four (24)

 

--------------------------------------------------------------------------------


 

months starting on the date when they were filed with PERUPETRO. The Contractor
will provide a documented response to PERUPETRO’s remarks within three
(3) months after receiving PERUPETRO’s remarks. PERUPETRO’s remarks will be
deemed as accepted if the Contractor fails to meet the abovementioned deadline.

 

c) All discrepancies derived from an accounting inspection must be resolved by
the parties within a maximum period of three (3) months starting on the date
when PERUPETRO received the Contractor’s response. At the expiration of such
deadline, the discrepancy will be submitted to the Oversight Committee to
proceed as set forth under heading 7.4 of the agreement. If the discrepancy
persists, the parties may agree to have it reviewed by an independent auditing
firm acceptable to PERUPETRO, or to proceed pursuant to provisions under heading
21.3 of the agreement. The arbitration decision or the independent auditor’s
position will be considered as final.

 

d) If as a result of the accounting inspection it were established that in a
given period a different factor Rt-1 should have been used, the corresponding
adjustments will be introduced. All adjustments will accrue interest pursuant to
provisions under heading 8.5 of the agreement.

 

3.              FACTOR Rt-1 REVENUES AND EXPENSES ACCOUNT

 

REVENUES

 

Revenues will be recognized and recorded in the factor Rt-1 revenues account, as
follows:

 

a)

 

The valuation of the hydrocarbons controlled production pursuant to clause 8 of
the agreement.

 

 

 

b)

 

The sale of assets purchased by the contractor for agreement operations, the
cost of which was registered in the factor Rt-1 expenses account.

 

 

 

c)

 

Services rendered to third parties in which the participating personnel’s
salaries and benefits are recorded in factor Rt-1 expenses account and/or for
which goods are used and the cost of which was recorded in the factor Rt-1
expenses account.

 

 

 

d)

 

The rental of goods owned by the contractor, the purchasing cost of which was
recorded in the factor Rt-1 expenses account, or the sub-letting of goods the
rent of which is charged to the factor Rt-1 expenses account.

 

 

 

e)

 

Indemnities from insurance hired in connection with the agreement’s activities
and/or claims for goods, including insurance indemnities for business
interruption. The revenues earned from hedging contracts are not included.

 

 

 

f)

 

Other revenues representing credits against charges made in the factor Rt-1

 

--------------------------------------------------------------------------------


 

expenses account.

 

EXPENSES

 

Starting on the date of signing, all investments, expenses and operating costs
will be recognized which are properly supported by the corresponding payment
voucher. However, such recognition will be subject to the following
restrictions:

 

a)     Workers.

 

Wages and benefits granted to the contractor’s workers who are deployed at the
operations on a permanent or temporary basis. For this purpose, the contractor
shall make available to PERUPETRO S.A., at the latter’s request, the company’s
payroll and hiring policy.

 

Generally, all salaries and benefits of the operations and administrative
personnel hired by the contractor will be recorded during the execution of the
operations and classified by type of work performed.

 

If the contractor undertakes activities other than those comprised in the
agreement, the cost of temporary or part time personnel deployed at the
operations will be charged against the expense account pursuant to provisions
under paragraph h) of this section 3.2.

 

b)    Affiliate’s Services

 

Services from Affiliates will be charged at competitive rates with third
parties’.

 

c)     Materials and Equipment

 

Materials and equipment bought by the contractor will be recorded in the factor
Rt-1 expenses account pursuant to the provisions below:

 

·     Materials and equipment (Condition A):

 

Condition A new materials and equipment are those that may be used without any
refurbishing and will be registered at the price appearing in the commercial
invoice plus generally accepted accounting costs, including additional
importation costs, if applicable.

 

·     Used materials and equipment (Condition B):

 

Condition B used materials and equipment are those which, although not new, may
be used without any refurbishing and will be posted at seventy five percent
(75%) of the price quoted for new materials and equipment on the date of
purchase, or at the purchasing price appearing in the corresponding commercial
invoice, whichever is lower.

 

·     Materials and Equipment (Condition C):

 

Condition C materials and equipment are those which may be used for their
original function after proper refurbishing and will be recorded at fifty
percent (50%) of the price quoted for a similar new material

 

--------------------------------------------------------------------------------


 

and equipment, or the purchasing price appearing on the commercial invoice,
whichever is lower.

 

d)             Freight and Transportation Costs:

 

Travel expenses for the contractor’s personnel and their relatives, as well as
transportation cost for personal items and household appliances will be
recognized pursuant to the company’s internal policy.

 

When transporting equipment, materials and supplies for the operations, the
contractor will avoid paying “false freight”. If so, recognition of such
disbursements will be subject to PERUPETRO’s explicit approval in writing.

 

e)              Insurance:

 

Premiums and net insurance costs placed totally or partially with the
contractor’s affiliates will be recognized only to the extent they are charged
competitively compared with insurance companies not related to the contractor.

 

The payments made for hedging contracts shall not be included.

 

f)                Taxes:

 

Only taxes paid relating to activities performed in connection with the
agreement will be recognized.

 

g)             Research Expenses:

 

Research expenses for developing new equipment, materials, procedures and
techniques to be used in the search, development and production of hydrocarbons,
as well as other improvements, will be recognized after receiving written
approval from PERUPETRO.

 

h)             Proportional Allocation of General Expenses:

 

If the contractor performs other activities in addition to those foreseen in the
agreement or has signed with PERUPETRO more than one agreement, the cost for the
technical and administrative personnel, administrative office maintenance
expenses, warehouse operation expenses and cost, as well as other indirect
expenses and cost will be charged against the factor Rt-1 expense account on a
proportional basis pursuant to a policy previously proposed by the contractor
and accepted by PERUPETRO.

 

TIME OF REGISTRATION

 

a)              Earnings from the valuation of the controlled hydrocarbons
production for a given calendar month will be posted as revenues for the
calendar month when the hydrocarbons were controlled.

 

b)              Revenues described in paragraphs b), c), d), e) and f) under
section 3.1 of this annex will be charged against the revenues account at the
time when they were actually earned.

 

--------------------------------------------------------------------------------


 

c)              Expenses will be recorded on the date when the corresponding
payment was made.

 

4.              NON RECOGNIZED REVENUES AND EXPENSES

 

NON RECOGNIZED REVENUES

 

For purposes of calculating factor Rt-1, the following revenues will not be
recognized:

 

a)              Financial revenues, generally.

 

b)             Revenues earned for services rendered or sales of goods owned by
the contractor made before the date of signing of the agreement.

 

c)              Revenues earned for activities not related with the agreement’s
operations

 

NON RECOGNIZED EXPENSES

 

For purposes of calculating factor Rt-1, the disbursements made for the
following items will not be recognized as expenses:

 

a)              Investments, expenses and costs, incurred by the contractor
before the date of signing of the agreement.

 

b)             Interest expenses for the loans, including interest on supplier
credits.

 

c)              Financial expenses, generally.

 

d)             Cost incurred for inventory taken in case of contractor
assignment of rights under the agreement.

 

e)              Asset depreciation and amortization.

 

f)                Amounts paid for breach of agreement obligations, as well as
fines, penalties and indemnities mandates by authorities, including those
resulting from lawsuits.

 

g)             Fines, charges and adjustments derived from failure to timely pay
taxes in force in the country.

 

h)             Income tax applicable to the contractor and taxes on profits
available to overseas owners, as applicable.

 

i)                 Value added tax (IGV) and municipal promotion tax, excepting
when declared as expenses pursuant to the Income Tax Law.

 

j)                 Donations, in general, excepting those previously approved by
PERUPETRO.

 

k)              Advertising expenses, excepting those previously approved by
PERUPETRO.

 

l)                 Hydrocarbon transportation and marketing costs and expenses
beyond the production control point.

 

m)           Investments on facilities for the transportation and storage of
hydrocarbons produced within the agreement area beyond the production control
point.

 

n)             Other expenses and investments not related to the operations
under the agreement.

 

--------------------------------------------------------------------------------


 

5.              REVISIONS OF ACCOUNTING PROCEDURE

 

The provisions under this accounting procedure may be modified by agreement of
the parties with a proper indication of the date when they will become
effective.

 

--------------------------------------------------------------------------------


 

ANNEX F

 

EXPLORATION WORK UNITS (UTE, IN SPANISH)

 

TABLE OF EQUIVALENCE

 

Activity

 

UTE

Seismic 2D – Km

 

0.50

Seismic 3D – Km2

 

1.30

Reprocessing 2D - Km

 

0.02

Gravimetrics – Km

 

0.02

Magnetometrics – Km

 

0.02

Studies per period

 

20.00

Wells: Depth – m

 

 

   0 – 1,000

 

0.045 x m

1,001 – 2,000

 

0.050 x m

2,001 – 3,000

 

0.055 x m

3,001 – 4,000

 

0.065 x m

4,001 and beyond

 

0.075 x m

 

Note.- For purposes of valuation of the warrant bonds described under heading
3.10, the following equivalence shall apply: 1 UTE = US$ 5,000.

 

--------------------------------------------------------------------------------


 

Please, Mr. Notary, add below the corresponding clauses required by law and send
the appropriate notification to the Hydrocarbons Public Registry for
registration of the following.

 

Lima on the 21st day of November of 2007

 

BY AND FOR PERUPETRO MR. CARLOS EDGAR VIVES SUÁREZ

 

BY AND FOR BPZ EXPLORACIÓN & PRODUCCIÓN S.R.L. MR. LUIS RAFAEL ZOEGER NÚÑEZ

 

BY AND FOR BPZ ENERGY MR. LUIS RAFAEL ZOEGER NÚÑEZ

 

BY AND FOR BANCO CENTRAL DE RESERVA DEL PERU, MESSERS. RENZO GUILLERMO ROSSINI
MIÑAN AND CARLOS AUGUSTO BALLON AVALOS

 

THIS DRAFT AGREEMENT WAS AUTHORIZED BY MR. ERNESTO CORDOVA V., ESQUIRE,
REGISTERED IN THE LIMA BAR ASSOCIATION UNDER MEMBER NUMBER 21982.

 

INSERT NUMBER ONE

 

INSERT NUMBER TWO

 

PERUPETRO AGREEMENT

 

TRANSCRIPTION

 

Know all men by these presents that at its session No. 18-2007 of
September 27th, 2007, the Board of Directors adopted the following agreement.

 

APPROVAL OF DRAFT AGREEMENT FOR LICENSING THE EXPLORATION AND DEVELOPMENT OF
HYDROCARBONS IN BLOCK XXIII.

 

BOARD OF DIRECTORS AGREEMENT Noº 118-2007

 

San Borja, September 27th 2007

 

Having read Memorandum No. CONT-GFCN-1853-2007 dated September 24th, 2007,
requesting the approval of the draft agreement to license the Exploration and
Development of Hydrocarbons in Block XXIII and

 

Whereas,

 

By virtue of Memorandum No. PRYP-GF-090-2006, dated May 11, 2006, an Evaluation
Commission was appointed to Classify Companies interested in negotiating the
Draft License Agreement to Prospect and Develop Hydrocarbons in Block XXIII;

 

Through Memorandum No. PRYP-GFPE-029-2006, dated Jun 16, 2006, the Evaluation 
Commission sent the General Management Department  the Minutes of the
Consolidated Evaluation of Proposals to Classify Companies Interested in similar
areas or in common areas located on the Coast – Block XXIII.  The Minutes
mention that as a result of the evaluation, BPZ Energy INC ranked first.

 

Article 15 under the Single Conformed Text of Law No. 26221, Organic
Hydrocarbons Law, enacted by Supreme Decree No. 042-2005-EM establishes that to
sign Agreements

 

--------------------------------------------------------------------------------


 

under that Law foreign companies must open a branch or company pursuant to the
General Company Act, establish their address of record in the national capital,
and appoint a Peruvian representative.

 

PERUPETRO S.A. and BPZ EXPLORACIÓN & PRODUCCIÓN S.R.L. Working Commissions have
reached an agreement on the Draft License Contract for Prospecting and
Developing Hydrocarbons in Block XXIII.

 

In Technical and Legal Report No. GFCN-1833-2007, PERUPETRO’s Working Commission
reaches the conclusion that from the legal, contractual, economic and geological
viewpoints under review, and taking into account the minimum work program
submitted in the winning proposal of the above-mentioned Company Classification
process, the Draft License Agreement for Prospecting and Developing Hydrocarbons
in Block XXIII meets all the provisions under the Single Conformed Text of Law
No. 26221, Organic Hydrocarbons Law, enacted by Supreme Decree No. 042-2005-EM,
and the regulations there under, same which is sent to the General Management
Department to comply with the required formalities prescribed by regulations in
force.

 

Article 11 under the Single Conformed Text of Law No. 26221, Organic
Hydrocarbons Law, enacted by Supreme Decree No. 042-2005-EM establishes that
Agreements will be approved by Supreme Decree signed by the Ministers of Economy
and Finance, and Energy and Mines, within sixty (60) days of the Contracting
Entity having started the formalities to get the corresponding approval from the
Ministry of Energy and Mines.

 

--------------------------------------------------------------------------------


 

Pursuant to article 44 of PERUPETRO S.A. corporate by laws, the Board of
Directors unanimously hereby

 

AGREES:

 

1.          To approve the Draft Agreement for Licensing the Exploration and
Development of Hydrocarbons in Block XXII to be signed between PERUPETRO S.A.
and BPZ EXPLORACION & PRODUCCION S.R.L., as well as the Draft Supreme Decree to
enact the abovementioned agreement, both of which documents are attached to this
agreement and are an integral part of same.

 

2.          To send the Minister of Energy and Mines the draft Supreme Decree
and Licensing Agreement described in paragraph 1 above for their corresponding
approval by Supreme Decree, pursuant to article 11 of the single conformed text
of Law No. 26221, Organic Hydrocarbons Law, enacted by Supreme Decree
No. 042-2005-EM.

 

3.          Authorize PERUPETRO S.A.’s general manager to sign the agreement
mentioned in paragraph 1 above once the corresponding Supreme Decree has been
enacted.

 

4.          To exempt the minutes of this Agreement from reading and approval.

 

This Agreement is sent to you for your information and other related purposes.

 

In San Borja, on the 27th day of September, 2007

 

SIGNED: DANIEL SABA DE ANDREA, CHAIRMAN OF THE BOARD, PERUPETRO S.A.

 

SIGNED: ISABEL TAFUR MARIN, SECRETARY GENERAL

 

INSERT NUMBER THREE: TRANSCRIPT

 

SUNARP

REGISTRATION AREA Nº IX LIMA AREA

LIMA REGISTRATION AREA

DOCKET Nº 00259837

CORPORATIONS REGISTRY

PERUPETRO S.A.

COMPANY REGISTRY

ITEM: APPOINTMENT OF PROXIES

C00039

 

· By Ministry Decision N° 435-2006-MEM/DM dated 09/08/2006 published on
09/10/2006 in the El Peruano Official Gazette, it was decided.- 1. To accept the
resignation of Dr. JOSE ABRAMOVITZ DELMAR from its position as member of the
Board. 2. To appoint, as from this date, Mr. ALBERTO QUIMPER HERRERA as member
of the Board on behalf of the Ministry of Energy and Mines. 3. To confirm
Engineer GUSTAVO ADOLFO NAVARRO VALDIVIA as member of the Board on behalf of the
Ministry of Energy and Mines.

 

· By Ministry Decision N° 536-2006-EF/10 dated 09/20/2006 published on
09/28/2006 in the El Peruano official Gazette, it was decided.- 1. To accept the
resignation of MR.  

 

--------------------------------------------------------------------------------


 

WILFREDO SALINAS RUIZ – CORNEJO to its position as member of the board. 2. To
appoint, as from this date, MR. JOSE ABRAMOVITZ DELMAR, as member of the Board
on behalf of the Ministry of Economy and Finance. 3. To ratify Engineer LUIS
ENRIQUE ORTIGAS CUNEO as member of the Board, on behalf of the Ministry of
Ministry of Economy and Finance.

 

· At Board Meeting of 02/09/2007, the following was agreed: 1. To appoint
Mr. CARLOS EDGAR VIVES SUAREZ (D.N.I. N° 08725702) as General Manager as from on
the 02/13/2007. 2. To appoint JOSE EDUARDO CHÁVEZ CÁCERES (D.N.I  N° 09343700)
as Special Project, Planning, Environmental and Community Relations Manager,
starting on the 02/13/2007. 3. To appoint Mr. JOSE ANTONIO COZ CALDERON (D.N.I.
N° 07912299) as Contract Manager as from 02/13/2007. 4. To appoint PEDRO SAMUEL
ARCE CHIRINOS (D.N.I. N° 08722832) as Administration Manager as from the day
following this agreement. 5. To appoint MILTON UBALDO RODRIGUEZ CORNEJO (D.N.I.
N° 09150438) as Information Technology and Budget Division Head as from the day
following this agreement. 6. To appoint Engineer PEDRO MANUEL ARCE CHIRINOS to
Head the Human Resources and Personnel Development Division. Board of Directors’
Minutes Book Nº7, notarized on 01/03/2007 before the Notary by and for Lima
Dr. Ricardo Fernandini Barreda, ESQ. under entry N° 54684 on folios 281 to 327.
As appearing on the certified copy dated 03/01/2007 issued by the same notary
public in the city of LIMA. This title was submitted on 03/01/2007 at 03:48:51
PM under docket

 

N° 2007-00118351 in Logbook (0485).

 

Fee: S/. 224 recorded under vouchers Number 00014319-07 and 00020129-07.- In
Lima on March, 29, 2007.

 

SIGNATURES: TOMAS HUMBERTO CERDAN LIMAY

 

PUBLIC REGISTRAR ORLC

 

INSERT NUMBER FOUR: TRANSCRIPT

 

CENTRAL RESERVE BANK OF PERU

GENERAL MANAGER’S OFFICE

LETTER NUMBER No. 130-2007-BCRP

Lima, October 25th, 2007

Mr.

Ronald Egúsquiza S.

General Manager

PERUPETRO S.A.

 

I am pleased to address you concerning your letter Nº GGRL-CONT-1 924-2007 about
the clause dealing with the financial rights for the Draft Agreement for
Licensing the Exploration and Development of Hydrocarbons in Block XXII entered
into with BPZ EXPLORACIÓN Y PRODUCCIÓN S.R.L. The CENTRAL RESERVE BANK OF PERU
has approved the text of clause 11 of the Draft Agreement sent to us with your
letter, after noticing

 

--------------------------------------------------------------------------------


 

this text is similar to the model approved by our board on November 18th, 1993
for licensing contracts to be signed with companies.

 

In addition, for signing the Clause on Financial Rights included in that
agreement, the undersigned, in my position as General Manager, and Mr. Carlos
Ballón Avalos, International Operations Manager, and in case of impediment by
either of us, Mr. Manuel Monteagudo Valdez, Legal Manager, have been designated
to sign said agreement.

 

Yours sincerely,

Renzo Rossini Miñan, General Manager

PERUPETRO S.A. stamp

 

INSERT NUMBER FIVE: TRANSCRIPT

 

CENTRAL RESERVE BANK OF PERU BOARD OF DIRECTOR MEETING DATED JANUARY 27, 1994,
DESCRIBING THE POWERS AWARDED TO THE GENERAL MANAGER (063-A) MINUTES Nº 3534.
RELEVANT SECTION:

 

CENTRAL RESERVE BANK OF PERU.

 

GENERAL SECRETARIAT.

 

HUMBERTO PEIRANO PORTOCARRERO, SECRETARY GENERAL OF THE CENTRAL RESERVE BANK OF
PERU, AS PER THE POWERS INVESTED UPON HIM BY ARTICLE 31 OF THIS ORGANIZATIONS
ORGANIC LAW, HEREBY CERTIFIES THAT IN MINUTES NUMBER 3534 OF THE BOARD OF
DIRECTORS MEETING HELD ON JANUARY 27, 1994, ATTENDED BY BOARD MEMBERS MARIO
TOVAR VELARDE (CHAIRMAN), HENRY BARCLAY REY DE CASTRO, ALBERTO BENAVIDES DE LA
QUINTANA, SANDRO FUENTES ACURIO, ALFREDO JALILIE AWAPARA AND RAUL OTERO BOSSANO
AN AGREEMENT WAS REACHED AS FOLLOWS:

 

POWERS OF THE GENERAL MANAGER (063-A)

 

THE BOARD OF DIRECTORS AGREED:

 

1- TO GRANT THE GENERAL MANAGER THE FOLLOWING POWERS:

 

a. TO APPROVE THE FINANCIAL CLAUSES OF PETROLEUM AGREEMENTS ONCE THE BOARD HAS
AUTHORIZED THE CORRESPONDING MODELS

 

IN LIMA, ON SEPTEMBER 16, 1994. SIGNED BY HUMBERTO PEIRANO PORTOCARRERO,
SECRETARY GENERAL OF THE CENTRAL RESERVE BANK OF PERU.

 

INSERT NUMBER SIX: TRANSCRIPT

 

MINUTES OF THE SESSION HELD BY THE BOARD OF DIRECTORS OF THE CENTRAL RESERVE
BANK OF PERU ON MAY 21, 1998, CERTIFYING THE APPOINTMENT OF MR. CARLOS AUGUSTO
BALLON AVALOS AS INTERNATIONAL OPERATIONS MANAGER OF THE CENTRAL RESERVE BANK OF
PERU, MINUTES NUMBER 3737. RELEVANT SECTION.

 

CENTRAL RESERVE BANK OF PERU.

 

GENERAL SECRETARIAT.

 

HUMBERTO PEIRANO PORTOCARRERO, SECRETARY GENERAL OF THE CENTRAL RESERVE BANK OF
PERU, AS PER THE POWERS INVESTED UPON HIM BY ARTICLE 31 OF THIS ORGANIZATION’S
ORGANIC LAW, HEREBY CERTIFIES THAT IN MINUTES NUMBER 3737 OF THE BOARD OF
DIRECTORS MEETING

 

--------------------------------------------------------------------------------


 

PERFORMED ON MAY 21, 1998, ATTENDED BY BOARD MEMBERS SEÑORES GERMAN SUAREZ
CHAVEZ (CHAIRMAN), MARIO TOVAR VELARDE, ALBERTO BENAVIDES DE LA QUINTANA, JORGE
BACA CAMPODONICO, GUILLERMO CASTAÑEDA MUNGI AND GIANFRANCO CASTAGNOLA ZUÑIGA AN
AGREEMENT WAS REACHED AS FOLLOWS:

 

APPOINTMENT OF SENIOR OFFICIALS (ORAL)

 

THE BOARD OF DIRECTORS AGREED:

 

1.    TO APPOINT MR. JUAN ANTONIO RAMIREZ ANDUEZA AS MANAGER FOR CREDITS AND
FINANCIAL REGULATIONS IN REPLACEMENT OF MISS MARIA ISABEL VALERA LOZA WHO WILL
FILL THE POSITION AS ADVISORS TO THE GENERAL MANAGER.

 

2.    TO PROMOTE MR. CARLOS BALLON AVALOS TO THE RANK OF MANAGER AND APPOINT HIM
AS INTERNATIONAL OPERATIONS MANAGER.

 

LIMA, JUNE 3, 1998

 

SIGNED: HUMBERTO PEIRANO PORTOCARRERO – SECRETARY GENERAL OF THE CENTRAL RESERVE
BANK OF PERU

 

INSERT NUMBER SEVEN

 

CENTRAL RESERVE BANK OF PERU

 

GENERAL SECRETARIAT

 

DEHERA BRUCE MITRANI, Secretary General of the Central Reserve Bank of Peru,
acting under the powers invested upon her by Article 31 of the Organizations
Organic Law, hereby certifies that in Minutes Nº 4126 corresponding to the Board
of Directors meeting held on 15th December 2005, attended by Board Members Oscar
Dancourt Masías (Acting Vice-Chairman of the Board), Kurt Burneo Farfán, Gonzalo
García Núñez, Eduardo Iriarte Jiménez, Daniel Schdlowsky Rosenberg and Mr. Luis
Carranza, on leave and not attending, the Central Reserve Bank of Peru’s Manual
of Organizations and Functions was reconfirmed, and the name of the Legal Bureau
was changed to Juridical Management Department, and in Minutes Nº 4128,
corresponding to the Board of Directors meeting held on 22nd December 2005,
attended by Board Members Oscar Dancourt Masías (Acting Vice-Chairman of the
Board), Kurt Burneo Farfán, Eduardo Iriarte Jiménez and Daniel Schdlowsky
Rosenberg, with Luis Carranza Ugarte and Gonzalo García Núñez, on leave,
Mr. Manuel Monteagudo Valdez was confirmed, starting on January 1st 2006 as
Juridical Manager.

 

In addition, I hereby certify that Mr. Manuel Monteagudo Valdez previously
filled the position of head of the Legal Office until December 31, 2005 and that
pursuant to the previous agreement, as from January 1, 2005, he will be acting
as Juridical Manager.

 

In Lima, on August 9, 2006

 

Signed DEHERA BRUCE MITRANI

 

--------------------------------------------------------------------------------


 

INSERT NUMBER EIGHT

 

CENTRAL RESERVE BANK OF PERU

 

GENERAL SECRETARIAT

 

DEHERA BRUCE MITRANI, Secretary General of the Central Reserve Bank of Peru,
acting under the powers invested upon her by Article 31 of the Organizations
Organic Law, hereby certifies that in Minutes Nº 4059 corresponding to the Board
of Directors meeting held on 14th October 2004, attended by Board Members Javier
Silva Ruete (Chairman), Kurt Burneo Farfán, Luís Carranza Ugarte, Oscar Dancourt
Masías and Daniel Schdlowsky Rosenberg an agreement was reached as follows:

 

· APPOINTMENT OF GENERAL MANAGER (ORAL)

 

· The Board of Directors agreed to appoint Mr. Renzo Rossini Miñan as General
Manager

 

In Lima on December 22nd, 2004

 

Illegible Signature

 

C O N C L U S I O N:

 

HAVING THE GRANTORS READ THE ENTIRE DOCUMENT, THEY CONFIRMED AND DECLARED THAT
THEY READ THE MINUTES AGAINST THE TEXT WHICH ATTACH HERETO, AND SIGNED IT AS
PROOF OF THEIR ACCEPTANCE. THIS DOCUMENT IS TRANSCRIBED IN FOLIOS SERIES B Nº
XXX AND ENDS IN FOLIOS SERIES B Nº

 

PARTICIPANTS: MANUEL MONTEAGUDO VALDEZ, PERUVUIAN, MARRIED, LAWYER, IDENTIFIED
WITH NATIONAL IDENTITY DOCUMENT Nº 10275927, VOTER, JURIDICAL MANAGER APPOINTED
BY BOARD OF DIRECTORS AGREEMENT Nº 4128 WHO REPRESENTS THE CENTRAL RESERVE BANK
OF PERU AUTHORIZED BY GENERAL MANAGEMENT DEPARTMENT LETTER Nº 130-2007-BCRP
DATED OCTOBER 25, 2007, ATTACHED HERETO AND WHO SIGNS THE MINUTES AND THE PUBLIC
DEED, BY VIRTUE OF WHICH THE PRESSENCE OF MR. CARLOS AUGUSTO BALLON AVALOS IN
THIS ACT SHALL NOT BE RECORDED IN THESE PRESENTS, THE MINUTES AND FINAL SIGNING
OF THE DRAFT AGREEMENT ENCLOSED HEREWITH, IN WITNESS WHEREOF

 

 

By and for PERUPETRO

 

--------------------------------------------------------------------------------

 

CARLOS EDGAR VIVES SUÁREZ

 

SIGNED ON:

 

By and for BPZ EXPLORACIÓN & PRODUCCIÓN S.R.L.

 

 

--------------------------------------------------------------------------------

 

LUIS RAFAEL ZOEGER NÚÑEZ

 

SIGNED ON:

 

By and for BPZ ENERGY INC

 

--------------------------------------------------------------------------------

 

LUIS RAFAEL ZOEGER NÚÑEZ

 

--------------------------------------------------------------------------------


 

SIGNED ON:

 

By and for BANCO CENTRAL DE RESERVA DEL PERU

 

 

 

 

RENZO GUILLERMO ROSSINI MIÑAN

 

ARLOS AUGUSTO BALLON AVALOS

    SIGNED ON:

 

    SIGNED ON:

 

 

END OF SIGNATURES:

 

--------------------------------------------------------------------------------